 



Exhibit 10.2
EXECUTION VERSION
SECOND LIEN CREDIT AND GUARANTY AGREEMENT
dated as of March 8, 2007
among
MOVIE GALLERY, INC.,
CERTAIN SUBSIDIARIES OF
MOVIE GALLERY, INC.
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Lead Arranger and Syndication Agent,
and
CAPITALSOURCE FINANCE LLC,
as Administrative Agent and Collateral Agent
 
$175,000,000 Senior Secured Second Priority Credit Facilities
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND INTERPRETATION
    1  
1.1. Definitions
    1  
1.2. Accounting Terms
    29  
1.3. Interpretation, etc.
    29  
SECTION 2. LOANS
    29  
2.1. Loans
    29  
2.2. Pro Rata Shares; Availability of Funds
    30  
2.3. Use of Proceeds
    31  
2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    31  
2.5. Interest on Loans
    31  
2.6. Conversion/Continuation
    34  
2.7. Default Interest
    34  
2.8. Fees
    35  
2.9. Payments at Maturity
    35  
2.10. Voluntary Prepayments/Call Protection
    35  
2.11. Mandatory Prepayments
    36  
2.12. Application of Prepayments
    38  
2.13. General Provisions Regarding Payments
    38  
2.14. Ratable Sharing
    39  
2.15. Making or Maintaining Eurodollar Rate Loans
    40  
2.16. Increased Costs; Capital Adequacy
    42  
2.17. Taxes; Withholding, etc.
    43  
2.18. Obligation to Mitigate
    45  
2.19. Removal or Replacement of a Lender
    46  
2.20. Incremental Facilities
    46  
SECTION 3. CONDITIONS PRECEDENT
    48  
3.1. Closing Date
    48  
3.2. Notices
    53  
SECTION 4. REPRESENTATIONS AND WARRANTIES
    53  
4.1. Organization; Requisite Power and Authority; Qualification
    53  
4.2. Equity Interests and Ownership
    53  
4.3. Due Authorization
    54  
4.4. No Conflict
    54  
4.5. Governmental Consents
    54  
4.6. Binding Obligation
    54  
4.7. Historical Financial Statements
    54  
4.8. Projections
    55  
4.9. No Material Adverse Change
    55  
4.10. No Restricted Junior Payments
    55  
4.11. Adverse Proceedings, etc.
    55  
4.12. Payment of Taxes
    55  
4.13. Properties
    56  
4.14. Environmental Matters
    56  

ii



--------------------------------------------------------------------------------



 



              Page  
4.15. No Defaults
    57  
4.16. Material Contracts
    57  
4.17. Governmental Regulation
    57  
4.18. Margin Stock
    57  
4.19. Employee Matters
    57  
4.20. Employee Benefit Plans
    58  
4.21. Certain Fees
    58  
4.22. Solvency
    59  
4.23. Compliance with Statutes, etc.
    59  
4.24. Disclosure
    59  
4.25. Patriot Act
    59  
SECTION 5. AFFIRMATIVE COVENANTS
    60  
5.1. Financial Statements and Other Reports
    60  
5.2. Existence
    64  
5.3. Payment of Taxes and Claims
    64  
5.4. Maintenance of Properties
    64  
5.5. Insurance
    64  
5.6. Books and Records; Inspections
    65  
5.7. Lenders Meetings
    65  
5.8. Compliance with Laws
    65  
5.9. Environmental
    65  
5.10. Subsidiaries
    67  
5.11. Additional Material Real Estate Assets
    67  
5.12. Interest Rate Protection
    68  
5.13. Further Assurances
    68  
5.14. Miscellaneous Covenants
    68  
SECTION 6. NEGATIVE COVENANTS
    68  
6.1. Indebtedness
    68  
6.2. Liens
    71  
6.3. No Further Negative Pledges
    72  
6.4. Restricted Junior Payments
    73  
6.5. Restrictions on Subsidiary Distributions
    73  
6.6. Investments
    74  
6.7. Fundamental Changes; Disposition of Assets; Acquisitions
    75  
6.8. Disposal of Subsidiary Interests
    77  
6.9. Sales and Lease-Backs
    77  
6.10. Transactions with Shareholders and Affiliates
    77  
6.11. Conduct of Business
    78  
6.12. Amendments or Waivers of Organizational Documents
    78  
6.13. Amendments or Waivers with respect to Certain Indebtedness
    78  
6.14. Limitation on Voluntary Payments and Amendments or Waivers of the First
Lien Credit Agreement
    78  
6.15. Fiscal Year
    79  
SECTION 7. GUARANTY
    79  
7.1. Guaranty of the Obligations
    79  
7.2. Contribution by Guarantors
    79  

iii



--------------------------------------------------------------------------------



 



              Page  
7.3. Payment by Guarantors
    80  
7.4. Liability of Guarantors Absolute
    80  
7.5. Waivers by Guarantors
    82  
7.6. Guarantors’ Rights of Subrogation, Contribution, etc.
    82  
7.7. Subordination of Other Obligations
    83  
7.8. Continuing Guaranty
    83  
7.9. Authority of Guarantors or Borrower
    83  
7.10. Financial Condition of Borrower
    83  
7.11. Bankruptcy, etc.
    84  
7.12. Discharge of Guaranty Upon Sale of Guarantor
    84  
SECTION 8. EVENTS OF DEFAULT
    85  
8.1. Events of Default
    85  
SECTION 9. AGENTS
    88  
9.1. Appointment of Agents
    88  
9.2. Powers and Duties
    88  
9.3. General Immunity
    88  
9.4. Agents Entitled to Act as Lender
    90  
9.5. Lenders’ Representations, Warranties and Acknowledgment
    90  
9.6. Right to Indemnity
    90  
9.7. Successor Administrative Agent and Collateral Agent
    91  
9.8. Collateral Documents and Guaranty
    91  
9.9. Intercreditor Agreement
    92  
SECTION 10. MISCELLANEOUS
    92  
10.1. Notices
    92  
10.2. Expenses
    94  
10.3. Indemnity
    94  
10.4. Set-Off
    95  
10.5. Amendments and Waivers
    95  
10.6. Successors and Assigns; Participations
    97  
10.7. Independence of Covenants
    100  
10.8. Survival of Representations, Warranties and Agreements
    100  
10.9. No Waiver; Remedies Cumulative
    100  
10.10. Marshalling; Payments Set Aside
    101  
10.11. Severability
    101  
10.12. Obligations Several; Independent Nature of Lenders’ Rights
    101  
10.13. Headings
    101  
10.14. APPLICABLE LAW
    101  
10.15. CONSENT TO JURISDICTION
    101  
10.16. WAIVER OF JURY TRIAL
    102  
10.17. Confidentiality
    103  
10.18. Usury Savings Clause
    103  
10.19. Counterparts
    104  
10.20. Effectiveness
    104  
10.21. Patriot Act
    104  
10.22. Electronic Execution of Assignments
    104  
10.23. Post-Closing Actions
    104  

iv



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A     Commitments
 
    B     Notice Addresses  
SCHEDULES:
    1         Fiscal Years
 
    2         Fourth Quarter 2006 EBITDA Methodology
 
    3.1(g )(i)       Closing Date Mortgaged Properties
 
    3.2         Sale-Leaseback Properties
 
    4.1         Jurisdictions of Organization and Qualification
 
    4.2         Equity Interests and Ownership
 
    4.7         Lease Accounting Adjustments
 
    4.13         Real Estate Assets
 
    4.16         Material Contracts
 
    6.1         Certain Indebtedness
 
    6.2         Certain Liens
 
    6.5         Certain Restrictions on Subsidiary Distributions
 
    6.6         Certain Investments
 
    6.10         Certain Affiliate Transactions
 
    10.23         Post-Closing Actions  
EXHIBITS:
    A-1     Funding Notice
 
    A-2     Conversion/Continuation Notice
 
    B     Note
 
    C     Compliance Certificate
 
    D     Opinions of Counsel
 
    E     Assignment Agreement
 
    F     Certificate Re Non-bank Status
 
    G-1     Closing Date Certificate
 
    G-2     Solvency Certificate
 
    H     Counterpart Agreement
 
    I     Pledge and Security Agreement
 
    J     Mortgage
 
    K     Landlord Waiver and Consent Agreement
 
    L     Intercompany Note
 
    M     Joinder Agreement
 
    N     Senior Notes Refinancing Third Lien Intercreditor Terms

v



--------------------------------------------------------------------------------



 



SECOND LIEN CREDIT AND GUARANTY AGREEMENT
          This SECOND LIEN CREDIT AND GUARANTY AGREEMENT, dated as of March 8,
2007, is entered into by and among MOVIE GALLERY, INC., a Delaware corporation
(“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party
hereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
Syndication Agent (in such capacity, “Syndication Agent”), and CAPITALSOURCE
FINANCE LLC (“CapitalSource”), as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as Collateral
Agent (together with its permitted successors in such capacity, “Collateral
Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Lenders have agreed to extend a term loan credit facility to
Borrower, in an aggregate amount not to exceed $175,000,000 (plus the amount of
any interest that is paid in the form of additional principal thereto in
accordance with Section 2.5(f) as in effect on the Closing Date) to be used to,
together with the proceeds of the First Lien Term Loans advanced under the First
Lien Credit Facilities, (i) to fund the refinancing of the Existing Indebtedness
and (ii) to pay certain other fees and expenses relating to the credit facility
established hereunder;
     WHEREAS, Borrower has agreed to secure all of its Obligations by granting
to Collateral Agent, for the benefit of Secured Parties, a Second Priority Lien
on substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries and 65% of all the Equity
Interests of each of its Foreign Subsidiaries; and
     WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a Second Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries (including
Borrower) and 65% of all the Equity Interests of each of their respective
Foreign Subsidiaries.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
  SECTION 1. DEFINITIONS AND INTERPRETATION
          1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
               “Adjusted Eurodollar Rate” means, for any Interest Rate
Determination Date with respect to an Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (and rounding upward to the next
whole multiple of 1/16 of 1%) (i) (a) the rate per annum (rounded to the nearest
1/100 of 1%) equal to the rate determined by Administrative

 



--------------------------------------------------------------------------------



 



Agent to be the offered rate which appears on the page of the Telerate Screen
which displays an average British Bankers Association Interest Settlement Rate
(such page currently being page number 3740 or 3750, as applicable) for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or if such page or service shall cease to be available, the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
JPMorgan Chase Bank for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of Administrative Agent, in its capacity as a
Lender, for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement.
               “Administrative Agent” as defined in the preamble hereto.
               “Adverse Proceeding” means any action, suit, proceeding, hearing
(whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened against or
adversely affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.
               “Affected Lender” as defined in Section 2.13(b).
               “Affected Loans” as defined in Section 2.13(b).
               “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
               “Agent” means each of Administrative Agent, Syndication Agent and
Collateral Agent.

2



--------------------------------------------------------------------------------



 



               “Agent Affiliates” as defined in Section 10.1(b).
               “Aggregate Amounts Due” as defined in Section 2.14.
               “Aggregate Payments” as defined in Section 7.2.
               “Agreement” means this Second Lien Credit and Guaranty Agreement,
dated as of March 8, 2007, as it may be amended, supplemented or otherwise
modified from time to time.
               “Applicable Reserve Requirement” means, at any time, for any
Eurodollar Rate Loan, the maximum rate, expressed as a decimal, at which
reserves (including any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Eurodollar
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.
               “Approved Electronic Communications” means any notice, demand,
communication, information, document or other material that any Credit Party
provides to Administrative Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Agents or to the
lenders by means of electronic communications pursuant to Section 10.1(b).
               “Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, exclusive license (as
licensor or sublicensor), transfer or other disposition to, or any exchange of
property with, any Person (other than Borrower or any Guarantor Subsidiary), in
one transaction or a series of transactions, of all or any part of Borrower’s or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including the Equity Interests of any
of Borrower’s Subsidiaries, other than (i) inventory (or other assets) sold,
leased or licensed out in the ordinary course of business (excluding any such
sales, leases or licenses out by operations or divisions discontinued or to be
discontinued), and (ii) sales, leases or licenses out of other assets for
aggregate consideration of less than $2,000,000 in the aggregate during any
Fiscal Year.
               “Assignment Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E, with such amendments or
modifications as may be approved by Administrative Agent.
               “Assignment Effective Date” as defined in Section 10.6(b).

3



--------------------------------------------------------------------------------



 



               “Authorized Officer” means, as applied to any Person, any
individual holding the position of chairman of the board (if an officer), chief
executive officer, president or one of its vice presidents (or the equivalent
thereof), and such Person’s chief financial officer or treasurer.
               “Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute.
               “Base Rate” means, for any day, a rate per annum equal to the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
               “Base Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Base Rate.
               “Beneficiary” means each Agent and Lender.
               “Board of Governors” means the Board of Governors of the United
States Federal Reserve System, or any successor thereto.
               “Boards Transaction” means the acquisition by the Borrower or a
Subsidiary thereof of video and game stores from Boards, Inc. pursuant to, and
on the terms and conditions of, that certain License Agreement, dated
January 25, 2001, by and between Boards, Inc. and Hollywood Entertainment
Corporation, a wholly-owned Subsidiary of the Borrower.
               “Borrower” as defined in the preamble hereto.
               “Business Day” means (i) any day excluding Saturday, Sunday and
any day which is a legal holiday under the laws of the State of New York or is a
day on which banking institutions located in such state are authorized or
required by law or other governmental action to close and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day”
shall mean any day which is a Business Day described in clause (i) and which is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.
               “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
               “CapitalSource” as defined in the preamble.
               “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
               “Cash Election” has the meaning assigned to that term in
Section 2.5(f).

4



--------------------------------------------------------------------------------



 



               “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s and (vi) solely in respect of the cash management activities of
Subsidiaries of the Borrower organized under the laws of Canada or any province
or territory thereof, equivalents to the investments described in clause (i)
above to the extent guaranteed by the full faith and credit of the government of
Canada and equivalents of investments described in clauses (iii) and (iv) above
issued, accepted or offered by the local office of any commercial bank organized
under the laws of Canada, or any province or territory thereof of such Canadian
Subsidiary, which bank has combined capital and surplus of not less than
$1,000,000,000.
               “Certificate re Non-Bank Status” means a certificate
substantially in the form of Exhibit F.
               “Change of Control” means, at any time, (i) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than
a Permitted Holder (a) shall have acquired beneficial ownership of 35% or more
on a fully diluted basis of the voting and/or economic interest in the Equity
Interests of Borrower (provided, that if such percentage is exceeded as a result
of an exchange of the Borrower’s Equity Interests for Indebtedness, then this
subclause (i)(a) shall not be the basis of an Change of Control unless such
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than a Permitted Holder shall have beneficial ownership of
50% or more on a fully diluted basis of the voting and/or economic interest in
the Equity Interests of Borrower outstanding after giving effect to such
exchange of the Borrower’s Equity Interests for Indebtedness) or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Borrower; (ii) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Borrower cease to be occupied by Persons who either
(a) were members of the board of directors of Borrower on the Closing Date or
(b) were nominated for election by the board of directors of Borrower, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
or (iii) any “change of control” or similar event under the Senior Notes
Indenture.

5



--------------------------------------------------------------------------------



 



               “Class” means (i) with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Loan Exposure and (b) Lenders having New
Term Loan Exposure of each applicable Series, and (ii) with respect to Loans,
each of the following classes of Loans: (a) Loans (other than New Term Loans)
and (b) each Series of New Term Loans.
               “Closing Date” means the date on which the Loans are made.
               “Closing Date Certificate” means a Closing Date Certificate
substantially in the form of Exhibit G-1.
               “Closing Date Mortgaged Property” as defined in Section 3.1(g).
               “Collateral” means, collectively, all of the real, personal and
mixed property (including Equity Interests) in which Liens are purported to be
granted pursuant to the Collateral Documents as security for the Obligations.
               “Collateral Agent” as defined in the preamble hereto.
               “Collateral Documents” means the Pledge and Security Agreement,
the Mortgages, the Intellectual Property Security Agreements, the Landlord
Personal Property Collateral Access Agreements, if any, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.
               “Collateral Questionnaire” means a certificate in form
satisfactory to Collateral Agent that provides information with respect to the
personal or mixed property of each Credit Party.
               “Commitment” means the commitment of a Lender to make or
otherwise fund a Loan and “Commitments” means such commitments of all Lenders in
the aggregate. The amount of each Lender’s Commitment (other than a New Term
Loan Commitment), if any, is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Commitments (other than
New Term Loan Commitments) as of the Closing Date is $175,000,000.
               “Compliance Certificate” means a Compliance Certificate
substantially in the form of Exhibit C.
               “Consolidated Adjusted EBITDA” means, for any period, an amount
determined for Borrower and its Subsidiaries on a consolidated basis equal to
(x) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for (a) consolidated interest
expense (determined in accordance with GAAP), (b) provisions for taxes based on
income, (c) total depreciation expense, (d) total amortization expense
(excluding Rental Items amortization, except for one time and incremental
charges resulting from changes in accounting principals), (e) losses from Hedge
Agreements, (f) losses from discontinued operations, (g) losses from changes in
accounting principles, (h) fees and

6



--------------------------------------------------------------------------------



 



costs associated with the early extinguishment of debt, (i) fees and other
expenses made or incurred in connection with the transactions contemplated
hereby that are paid or accounted for (without duplication) within 180 days of
the Closing Date, (j) reasonable fees or expenses relating to any issuance of
Equity Interests, permitted Investments, Permitted Acquisitions or Indebtedness,
whether or not such transaction is consummated, to the extent deducted in
computing Consolidated Net Income, and (k) other non-Cash charges reducing
Consolidated Net Income (excluding any such non-Cash charge to the extent that
it represents an accrual or reserve for potential Cash charge in any future
period or amortization of a prepaid Cash charge that was paid in a prior
period), minus (y) to the extent increasing Consolidated Net Income, the sum,
without duplication, of amounts for (a) gains from Hedge Agreements, (b) income
from discontinued operations, (c) income from changes in accounting principals
and (d) other non-Cash gains increasing Consolidated Net Income for such period
(excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gain in any prior period). For all
purposes of this Agreement, Consolidated Adjusted EBITDA shall equal
$105,900,000 for the first Fiscal Quarter of 2006; $48,200,000 for the second
Fiscal Quarter of 2006; $37,500,000 for the third Fiscal Quarter of 2006; and,
for the fourth Fiscal Quarter of 2006, Consolidated Adjusted EBITDA shall be
calculated using the actual results of operations but calculated using the same
methodology as employed when determining “Bank EBITDA” as used in the
February 2007 Presentation to Lenders prepared by the Borrower as set forth on
Schedule 2 hereto; provided that in the event any fact related to a component of
Consolidated Adjusted EBITDA used to calculate the foregoing amounts changes,
then the foregoing amounts shall be recalculated to give effect to such changes
using the same methodology as employed when determining “Bank EBITDA” as used in
the February 2007 Presentation to Lenders prepared by the Borrower as set forth
on Schedule 2 hereto.
               With respect to any period during which a Permitted Acquisition
or an Asset Sale has occurred (each, a “Subject Transaction”), Consolidated
Adjusted EBITDA shall be calculated with respect to such period on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to a specific transaction, are factually supportable and are
expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the Securities and Exchange Commission,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of Borrower) using the historical
(audited, if available) financial statements of any business so acquired or to
be acquired or sold or to be sold and the consolidated financial statements of
Borrower and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period).
               “Consolidated Capital Expenditures” means, for any period, the
aggregate of all expenditures of Borrower and its Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included in “purchase of property and equipment” or similar items
reflected in the consolidated statement of cash flows of

7



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries (but shall in any event exclude (i) the purchase
or acquisition of assets pursuant to a Permitted Acquisition and (ii) the Boards
Transaction).
               “Consolidated Current Assets” means, as at any date of
determination, the total assets of Borrower and its Subsidiaries on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding Cash and Cash Equivalents.
               “Consolidated Current Liabilities” means, as at any date of
determination, the total liabilities of Borrower and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
               “Consolidated Excess Cash Flow” means, for any period, an amount
(if positive) equal to: (i) the sum, without duplication, of the amounts for
such period of (a) Consolidated Adjusted EBITDA, (b) the Consolidated Working
Capital Adjustment, (c) the amount by which amortization of Rental Items exceeds
cash purchases of Rental Items and (d) extraordinary and non-recurring gains of
the type described in clause (e)(A) and (e)(B) of the definition of
“Consolidated Net Income” (not to exceed the aggregate amounts referred to in
such clauses) to the extent such gains are received in cash during such period,
minus (ii) the sum, without duplication, of the amounts for such period paid in
cash from operating cash flow of (a) scheduled repayments of Indebtedness for
borrowed money (excluding repayments of Revolving Loans or Swing Line Loans
under the First Lien Credit Agreement except to the extent the Revolving
Commitments under the First Lien Credit Agreement are permanently reduced in
connection with such repayments, but including the principal component of
Capital Leases), (b) Consolidated Capital Expenditures (net of any proceeds of
(y) any related financings with respect to such expenditures and (z) any sales
of assets used to finance such expenditures), (c) Consolidated Interest Expense,
(d) provisions for current taxes based on income of Borrower and its
Subsidiaries and payable in cash with respect to such period, (e) the amount by
which cash purchases of Rental Items exceeds amortization of Rental Items, and
(f) extraordinary and non-recurring costs, losses and restructuring charges of
the type described in clauses (e)(D), (e)(E) and (e)(F) of the definition of
“Consolidated Net Income” (not to exceed the aggregate amounts referred to in
such clauses) or in clauses (x)(i) and (x)(j) of the definition of “Consolidated
Adjusted EBITDA” to the extent such charges are actually paid in cash during
such period.
               “Consolidated Interest Expense” means, for any period, total
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP and capitalized interest) of Borrower and its Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Borrower
and its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements (and including Restricted Junior Payments made pursuant to
Section 6.4(e)), but excluding, however, any amount not payable in Cash and any
amounts referred to in Section 2.8(e)(i) payable on or before the Closing Date.
               “Consolidated Net Income” means, for any period, (i) the net
income (or loss) of Borrower and its Subsidiaries on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP, but excluding the effects of any of the

8



--------------------------------------------------------------------------------



 



following, (ii) (a) the income (or loss) of any Person (other than a Subsidiary
of Borrower) in which any other Person (other than Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Subsidiaries, (c) the
income of any Subsidiary of Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, and
(e) (to the extent not included in clauses (a) through (d) above) any (A) net
extraordinary gains, (B) non-recurring gains not to exceed $10,000,0000 in the
aggregate from and after the Closing Date, (C) net extraordinary losses,
(D) non-recurring losses not to exceed $10,000,0000 in the aggregate from and
after the Closing Date or (E) non-recurring costs, losses and restructuring
charges, in each case associated with general and administrative costs (but in
no event including costs associated with store openings, closings and
relocations) in connection with consolidating the operations of the Movie
Gallery division and the Hollywood division not to exceed $10,000,000 in the
aggregate.
               “Consolidated Working Capital” means, as at any date of
determination, the excess of Consolidated Current Assets over Consolidated
Current Liabilities (which may be a negative number).
               “Consolidated Working Capital Adjustment” means, for any period
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
               “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
               “Contributing Guarantors” as defined in Section 7.2.
               “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
               “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit A-2.
               “Counterpart Agreement” means a Counterpart Agreement
substantially in the form of Exhibit H delivered by a Credit Party pursuant to
Section 5.10.
               “Credit Document” means any of this Agreement, the Notes, if any,
the Collateral Documents, the Intercreditor Agreement, and all other documents,
instruments or

9



--------------------------------------------------------------------------------



 



agreements executed and delivered by a Credit Party for the benefit of any Agent
or any Lender in connection herewith.
               “Credit Extension” means the making of a Loan.
               “Credit Party” means Borrower and each Guarantor.
               “Currency Agreement” means any foreign exchange contract,
currency swap agreement, futures contract, option contract, synthetic cap or
other similar agreement or arrangement, each of which is for the purpose of
hedging the foreign currency risk associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.
               “Default” means a condition or event that, after notice or lapse
of time or both, would constitute an Event of Default.
               “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
               “Discharge of First Lien Obligations” has the meaning assigned to
that term in the Intercreditor Agreement.
               “Disclosed Matter” means the existence or occurrence of any
matter which has been disclosed by Borrower in any filing made by Borrower with
the Securities and Exchange Commission prior to the Closing Date and after
December 31, 2005 (including disclosures regarding financial performance or
condition as set forth in any Form 10-K or Form 10-Q during such period);
provided, that no matter shall constitute a “Disclosed Matter” to the extent it
shall prove to be, or shall become, materially more adverse to Borrower and its
Subsidiaries taken as a whole or to the Lenders than it would have reasonably
appeared to be on the basis of the disclosure contained in any of the documents
referred to above in this definition.
               “Disqualified Equity Interests” means any Equity Interest which,
by its terms (or by the terms of any security or other Equity Interests into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or condition (i) matures or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in
part, (iii) provides for the scheduled payments or dividends in cash, or (iv) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to (A) the date that is 91 days after the Maturity Date or (B) in the case
of Equity Interests issued in connection with any prepayment, redemption,
retirement or purchase of, or in exchange for, any Senior Notes (and/or any
Senior Note Refinancing indebtedness), the six year anniversary of the Closing
Date.
               “Dollars” and the sign “$” mean the lawful money of the United
States of America.

10



--------------------------------------------------------------------------------



 



               “Domestic Subsidiary” means any Subsidiary organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
               “Eligible Assignee” means (i) any Lender, any Affiliate of any
Lender and any Related Fund (any two or more Related Funds being treated as a
single Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans; provided, no Affiliate of Borrower shall be
an Eligible Assignee.
               “Election” has the meaning assigned to that term in
Section 2.5(f).
               “Employee Benefit Plan” means any “employee benefit plan” as
defined in Section 3(3) of ERISA which is or was sponsored, maintained or
contributed to by, or required to be contributed by, Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates.
               “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
               “Environmental Laws” means any and all current or future foreign
or domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Borrower or any of its Subsidiaries or any Facility.
               “Equity Interests” means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), including partnership interests and membership interests, and
any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor thereto.
               “ERISA Affiliate” means, as applied to any Person, (i) any
corporation which is a member of a controlled group of corporations within the
meaning of Section 414(b) of the Internal Revenue Code of which that Person is a
member; (ii) any trade or business (whether or not incorporated) which is a
member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Internal Revenue Code of which that Person is a
member; and (iii) any member of an affiliated service group within the meaning
of Section

11



--------------------------------------------------------------------------------



 



414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
               “ERISA Event” means (i) a “reportable event” within the meaning
of Section 4043 of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for 30-day notice to
the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Borrower, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

12



--------------------------------------------------------------------------------



 



               “Eurodollar Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
               “Event of Default” means each of the conditions or events set
forth in Section 8.1.
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute.
               “Existing Indebtedness” means Indebtedness and other obligations
outstanding under that certain Credit Agreement, dated as of April 27, 2005 (as
amended, supplemented or otherwise modified), among the Borrower, Movie Gallery
Canada, Inc., the banks, financial institutions and other lenders named therein,
Wachovia Bank, National Association, as U.S. administrative agent, Congress
Financial Corporation (Canada), as Canadian administrative agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as syndication agent, and Bank of America,
N.A., Calyon New York Branch and Canadian Imperial Bank of Commerce, as
co-documentation agents.
               “Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
               “Fair Share” as defined in Section 7.2.
               “Fair Share Contribution Amount” as defined in Section 7.2.
               “Federal Funds Effective Rate” means for any day, the rate per
annum (expressed, as a decimal, rounded upwards, if necessary, to the next
higher 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (i) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate charged to Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by Administrative Agent.
               “Financial Officer Certification” means, with respect to the
financial statements for which such certification is required, the certification
of the chief financial officer or (if such officer has been duly appointed in
accordance with the Organizational Documents of Borrower) the chief accounting
officer of Borrower that such financial statements fairly present, in all
material respects, the financial condition of Borrower and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.
               “Financial Plan” as defined in Section 5.1(h).

13



--------------------------------------------------------------------------------



 



               “First Lien Collateral Agent” means the “Collateral Agent” as
defined in the First Lien Credit Agreement.
               “First Lien Credit Agreement” means (i) the First Lien Term Loan
and Guaranty Agreement dated as of the Closing Date among Borrower, certain
Subsidiaries of Borrower, GSCP as sole lead arranger, sole book runner and sole
syndication agent and the other agents and lenders party thereto, as such may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement and (ii) any other First Lien Credit Agreement (as defined in the
Intercreditor Agreement), in each instance under each of clauses (i) and (ii),
as it may be amended, restated, supplemented or otherwise modified from time to
time. In each instance where a defined term used herein is defined as used in
the First Lien Credit Agreement and the First Lien Credit Agreement in effect at
such time does not define such term, then such defined term used in this
Agreement shall have the meaning of the defined term in the First Lien Credit
Agreement then in effect that is substantially similar to the defined term that
is defined in the initial First Lien Credit Agreement.
               “First Lien Credit Documents” shall mean the “Credit Documents”
as defined in the First Lien Credit Agreement.
               “First Lien Credit Facilities” means the credit facilities in an
aggregate principal amount of $725,000,000 under the First Lien Credit Agreement
described in clause (i) of such defined term, and any Refinancing (as defined in
the Intercreditor Agreement) of such facilities in accordance with the
Intercreditor Agreement.
               “First Lien Term Loans” means term loans in an aggregate
principal amount of $600,000,000 made on the Closing Date under the First Lien
Credit Agreement.
               “Fiscal Quarter” means each 13 week period after the end of the
Fiscal Year except the last period in Fiscal Year 2007 and in Fiscal Year 2012,
which shall be a 14 week period.
               “Fiscal Year” means any 52 week period ending on the first Sunday
following December 30, except for 2007 and 2012, respectively, which shall be a
53 week period ending January 6, 2008 and January 6, 2013, respectively (as set
forth in Schedule 1 hereto); references to a Fiscal Year with a number
corresponding to any calendar year (e.g., the “2007 Fiscal Year”) refer to the
Fiscal Year ending on the first Sunday following December 30 of such calendar
year.
               “Flood Hazard Property” means any Real Estate Asset subject to a
mortgage in favor of Collateral Agent, for the benefit of the Secured Parties,
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
               “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
               “Funding Guarantors” as defined in Section 7.2.
               “Funding Notice” means a notice substantially in the form of
Exhibit A-1.

14



--------------------------------------------------------------------------------



 



               “GAAP” means, subject to the limitations on the application
thereof set forth in Section 1.2, United States generally accepted accounting
principles in effect as of the date of determination thereof.
               “Governmental Acts” means any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
Governmental Authority.
               “Governmental Authority” means any federal, state, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.
               “Governmental Authorization” means any permit, license,
authorization, plan, directive, consent order or consent decree of or from any
Governmental Authority.
               “Grantor” as defined in the Pledge and Security Agreement.
               “GSCP” as defined in the preamble.
               “Guaranteed Obligations” as defined in Section 7.1.
               “Guarantor” means each of Borrower and each Domestic Subsidiary
of Borrower and, at the election of Borrower and upon compliance with
Section 5.10, Movie Gallery Canada.
               “Guarantor Subsidiary” means each Guarantor other than Borrower.
               “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
               “Hazardous Materials” means any chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority or which may or could pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any Facility or to the
indoor or outdoor environment.
               “Hazardous Materials Activity” means any past, current, proposed
or threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.
               “Hedge Agreement” has the meaning assigned to that term in the
First Lien Credit Agreement.
               “Highest Lawful Rate” means the maximum lawful interest rate, if
any, that at any time or from time to time may be contracted for, charged, or
received under the laws

15



--------------------------------------------------------------------------------



 



applicable to any Lender which are presently in effect or, to the extent allowed
by law, under such applicable laws which may hereafter be in effect and which
allow a higher maximum nonusurious interest rate than applicable laws now allow.
               “Historical Financial Statements” means as of the Closing Date,
(i) the audited financial statements of Borrower and its Subsidiaries, for the
Fiscal Years ended January 4, 2004, January 2, 2005 and January 1, 2006,
consisting of balance sheets and the related consolidated statements of
operations, stockholders’ equity and cash flows for such Fiscal Years, and
(ii) the unaudited financial statements of Borrower and its Subsidiaries as at
the most recent Fiscal Quarter ending 45 days or more prior to the Closing Date,
consisting of a balance sheet and the related consolidated statements of
operations, stockholders’ equity and cash flows for the three-, six-or
nine-month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the chief financial officer of Borrower that
they fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
               “Inactive Entities” means (a) the following entities in which
Movie Gallery US, LLC, a Guarantor, has an ownership interest as of the Closing
Date: CINEvents, Inc., DVDStation, Inc. and Echo, LLC; and (b) the following
entity in which Borrower and Movie Gallery US, LLC, a Guarantor, have an
ownership interest as of the Closing Date: Movie Gallery Mexico Inc., S. de R.L.
de C.V.
               “Increased Amount Date” as defined in Section 2.20.
               “Increased-Cost Lenders” as defined in Section 2.19.
               “Indebtedness”, as applied to any Person, means, without
duplication, (i) all indebtedness for borrowed money; (ii) that portion of
obligations with respect to Capital Leases that is properly classified as a
liability on a balance sheet in conformity with GAAP; (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity Interests, (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise

16



--------------------------------------------------------------------------------



 



acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (x), the primary purpose or intent thereof is as described in
clause (ix) above; and (xi) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes.
               “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, claims (including Environmental Claims), actions, judgments, suits,
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto (it being agreed that, such counsel fees
and expenses shall be limited to one primary counsel, and any additional special
and local counsel in each appropriate jurisdiction, for the Indemnitees, except
in the case of actual or potential conflicts of interest between or among the
Indemnitees), and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by any Lender to Borrower with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.
               “Indemnitee” as defined in Section 10.3.
               “Intellectual Property” as defined in the Pledge and Security
Agreement.
               “Intellectual Property Asset” means, at the time of
determination, any interest (fee, license or otherwise) then owned by any Credit
Party in any Intellectual Property.
               “Intellectual Property Security Agreements” has the meaning
assigned to that term in the Pledge and Security Agreement.

17



--------------------------------------------------------------------------------



 



               “Intercompany Note” means a promissory note substantially in the
form of Exhibit L evidencing Indebtedness owed among the Credit Parties and
their Subsidiaries.
               “Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of the Closing Date among the Collateral Agent, Borrower, and
the First Lien Collateral Agent.
               “Interest Payment Date” means with respect to (i) any Loan that
is a Base Rate Loan, each March 31, June 30, September 30 and December 31 of
each year, commencing on the first such date to occur after the Closing Date and
the final maturity date of such Loan; and (ii) any Loan that is a Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.
               “Interest Period” means, in connection with a Eurodollar Rate
Loan, an interest period of one-, two-, three- or six-months, as selected by
Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Closing Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d), of this definition, end
on the last Business Day of a calendar month; and (c) no Interest Period with
respect to any portion of any Class of the Loans shall extend beyond such
Class’s Maturity Date.
               “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with Borrower’s
and its Subsidiaries’ operations and not for speculative purposes.
               “Interest Rate Determination Date” means, with respect to any
Interest Period, the date that is two Business Days prior to the first day of
such Interest Period.
               “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended to the date hereof and from time to time hereafter, and any successor
statute.
               “Investment” means (i) any direct or indirect purchase or other
acquisition by Borrower or any of its Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Borrower from any Person
(other than Borrower or any Guarantor Subsidiary), of any Equity Interests of
such Person; and (iii) any direct or indirect loan, advance (other than advances
to employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by Borrower or any of its Subsidiaries to

18



--------------------------------------------------------------------------------



 



any other Person (other than Borrower or any Guarantor Subsidiary), including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.
               “Joinder Agreement” means an agreement substantially in the form
of Exhibit M.
               “Joint Venture” means a joint venture, partnership or other
similar arrangement, whether in corporate, partnership or other legal form;
provided, in no event shall any corporate Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
               “Kiosk Program” means the installation of movie rental kiosks in
various retail and other locations.
               “Landlord Personal Property Collateral Access Agreement” means a
Landlord Waiver and Consent Agreement substantially in the form of Exhibit K
with such amendments or modifications as may be approved by Collateral Agent.
               “Leasehold Property” means any leasehold interest of any Credit
Party as lessee under any lease of real property, other than any such leasehold
interest designated from time to time by Collateral Agent in its sole discretion
as not being required to be included in the Collateral.
               “Lender” means each financial institution listed on the signature
pages hereto as a Lender, and any other Person that becomes a party hereto
pursuant to an Assignment Agreement or a Joinder Agreement.
               “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
               “Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.1(a) and a New Term Loan.
               “Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Loans (other than New
Term Loans) of such Lender; provided, at any time prior to the making of the
Loans (other than New Term Loans), the Loan Exposure of any Lender shall be
equal to such Lender’s Commitment.
               “Margin Stock” as defined in Regulation U of the Board of
Governors as in effect from time to time.

19



--------------------------------------------------------------------------------



 



               “Material Adverse Effect” means a material adverse effect on
and/or material adverse developments with respect to (i) the business,
operations, properties, assets or condition (financial or otherwise) or
prospects of Borrower and its Subsidiaries taken as a whole; (ii) the ability of
any Credit Party to fully and timely perform its Obligations; (iii) the
legality, validity, binding effect or enforceability against a Credit Party of a
Credit Document to which it is a party; or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Credit Document; provided, that no Disclosed Matter
shall constitute a Material Adverse Effect.
               “Material Contract” means any contract or other arrangement to
which Borrower or any of its Subsidiaries is a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect.
               “Material Real Estate Asset’’ means (i) (a) any fee-owned Real
Estate Asset having a fair market value in excess of $250,000 as of the date of
the acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the remaining term of the lease
are less than $750,000 or (ii) any Real Estate Asset that the Requisite Lenders
have determined is material to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any Subsidiary of
the Borrower.
               “Maturity Date” means (x) with respect to Loans (other than New
Term Loans), the earliest to occur of (i) March 31, 2007, if the Loans are not
made on or before that date, (ii) September 8, 2012, (iii) January 15, 2012, if
the Senior Notes Refinancing (including such refinancing accomplished pursuant
to the Senior Note Refinancing Third Lien Facility) has not occurred on or prior
to October 31, 2011 (provided, that if, after operation of this clause (iii) and
clause (iii) under the definition of “Maturity Date” in the First Lien Credit
Agreement, the “Maturity Date” under and as defined in the First Lien Credit
Agreement is thereafter extended in accordance with the terms of the First Lien
Credit Documents, then the Maturity Date under this clause (iii) shall be
extended to the same date (but in no event shall the Maturity Date under this
clause (iii) be extended beyond the five and one-half year anniversary of the
Closing Date)), and (iv) the date that all such Loans become due in payable in
full hereunder, whether by acceleration or otherwise; and (y) with respect to
New Term Loans of any Series, the New Term Loan Maturity Date of any such Series
of New Term Loans.
               “Moody’s” means Moody’s Investor Services, Inc.
               “Mortgage” means a Mortgage substantially in the form of
Exhibit J, as it may be amended, supplemented or otherwise modified from time to
time.
               “Movie Gallery Canada” means Movie Gallery Canada, Inc., a
wholly-owned Subsidiary of Borrower organized under the laws of the Province of
New Brunswick.
               “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
               “NAIC” means The National Association of Insurance Commissioners,
and any successor thereto.

20



--------------------------------------------------------------------------------



 



               “Narrative Report” means, with respect to the financial
statements for which such narrative report is required, a narrative report
describing the operations of Borrower and its Subsidiaries which report meets
the requirements of Item 303 of Regulation S-K promulgated under the Securities
Act for the applicable Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then current Fiscal Year to the end of such period to which
such financial statements relate.
               “Net Asset Sale Proceeds” means, with respect to any Asset Sale,
an amount equal to: (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Borrower or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Borrower or any of its
Subsidiaries in connection with such Asset Sale.
               “Net Insurance/Condemnation Proceeds” means an amount equal to:
(i) any Cash payments or proceeds received by Borrower or any of its
Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of Borrower or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Borrower or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Borrower or such
Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes payable as a result of any gain recognized in
connection therewith.
               “New Term Loan Commitments” as defined in Section 2.20.
               “New Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the New Term
Loans of such Lender.
               “New Term Loan Lender” as defined in Section 2.20.
               “New Term Loan Maturity Date” means the date that New Term Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
               “New Term Loans” as defined in Section 2.20.
               “Nonpublic Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD.

21



--------------------------------------------------------------------------------



 



               “Non-Core Assets” means assets of the Borrower and its
Subsidiaries which are not essential or material to the conduct of the
businesses of the Borrower and its Subsidiaries, including without limitation,
(i) the corporate aircraft of the Borrower and its Subsidiaries, (ii) the
“Reel.com” assets, (iii) the “Rack Division” assets, (iv) the iBlast division
assets, (v) the assets and/or Equity Interests of MG Automation, Inc. and MG
Digital, Inc. and (vi) owned real estate on the Closing Date.
               “Non-US Lender” as defined in Section 2.17(c).
               “Note” means a promissory note in the form of Exhibit B, as it
may be amended, supplemented or otherwise modified from time to time.
               “Notice” means a Funding Notice or a Conversion/ Continuation
Notice.
               “Obligations” means all obligations of every nature of each
Credit Party, including obligations from time to time owed to the Agents
(including former Agents), the Lenders or any of them, under any Credit
Document, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise.
               “Obligee Guarantor” as defined in Section 7.7.
               “Organizational Documents” means (i) with respect to any
corporation, its certificate or articles of incorporation or organization, as
amended, and its by-laws, as amended, (ii) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, and (iv) with respect to any
limited liability company, its articles of organization, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
               “Patriot Act” as defined in Section 3.1(v).
               “PBGC” means the Pension Benefit Guaranty Corporation or any
successor thereto.
               “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
               “Permitted Acquisition” means any acquisition by Borrower or any
of its wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided,

22



--------------------------------------------------------------------------------



 



  (i)   immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;     (ii)   all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations;     (iii)  
in the case of the acquisition of Equity Interests, all of the Equity Interests
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of Borrower in connection with such acquisition
shall be owned 100% by Borrower or a Guarantor Subsidiary thereof, and Borrower
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of Borrower, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;     (iv)   Borrower shall have delivered to Administrative
Agent (A) at least 10 Business Days prior to such proposed acquisition, all
relevant financial information with respect to such acquired assets, including
the aggregate consideration for such acquisition and (B) promptly upon request
by Administrative Agent, (i) a copy of the purchase agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by Administrative Agent) and (ii) quarterly and annual financial statements of
the Person whose Equity Interests or assets are being acquired for the twelve
month (12) month period immediately prior to such proposed Permitted
Acquisition, including any audited financial statements that are available;    
(v)   any Person or assets or division as acquired in accordance herewith
(y) shall be in same business or lines of business in which Borrower and/or its
Subsidiaries are engaged as of the Closing Date or any business reasonably
related thereto or a reasonable extension thereof and (z) shall have generated
positive cash flow for the four quarter period most recently ended prior to the
date of such acquisition; and     (vi)   prior to the Discharge of First Lien
Obligations, the aggregate unused portion of the Revolving Commitments under the
First Lien Credit Agreement at such time (after giving effect to the
consummation of the respective Permitted Acquisition and any financing thereof)
shall equal or exceed $50,000,000.

               “Permitted Holder” means J.T. Malugen, H. Harrison Parrish, any
senior executive officer of the Borrower on the date hereof and their respective
estates, spouses, and lineal descendants, and their legal representatives of any
of the foregoing, and the trustees of any bona fide trusts of which any of the
foregoing are the sole beneficiaries and grantors, or any

23



--------------------------------------------------------------------------------



 



corporation, limited partnership, limited liability company and similar entity,
a majority of the voting Equity Interests of which is owned by any of the
foregoing.
               “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
               “Person” means and includes natural persons, corporations,
limited partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
               “PIK Election” has the meaning assigned to that term in
Section 2.5(f).
               “PIK Interest” has the meaning assigned to that term in
Section 2.5(f).
               “PIK Margin Increase” has the meaning assigned to that term in
Section 2.5(f).
               “Platform” as defined in Section 5.1(o).
               “Pledge and Security Agreement” means the Pledge and Security
Agreement (Second Lien) to be executed by Borrower and each Guarantor
substantially in the form of Exhibit I, as it may be amended, supplemented or
otherwise modified from time to time.
               “Prime Rate” means the rate of interest quoted in The Wall Street
Journal, Money Rates Section as the Prime Rate (currently defined as the base
rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.
               “Principal Office” means Administrative Agent’s “Principal
Office” as set forth on Appendix B, or such other office or office of a third
party or sub-agent, as appropriate, as Administrative Agent may from time to
time designate in writing to Borrower and each Lender.
               “Projections” as defined in Section 4.8.
               “Pro Rata Share” means (i) with respect to all payments,
computations and other matters relating to any Lender, the percentage obtained
by dividing (a) the Loan Exposure of that Lender by (b) the aggregate Loan
Exposure of all Lenders and (ii) with respect to all payments, computations, and
other matters relating to New Term Loans of a particular Series, the percentage
obtained by dividing (a) the New Term Loan Exposure of that Lender with respect
to that Series by (b) the aggregate New Term Loan Exposure of all Lenders with
respect to that Series. For all other purposes with respect to each Lender, “Pro
Rata Share” means the percentage obtained by dividing (A) an amount equal to the
sum of the Loan Exposure and the New Term Loan Exposure of that Lender, by
(B) an amount equal to the sum of the aggregate Loan Exposure and the aggregate
New Term Loan Exposure of all Lenders.

24



--------------------------------------------------------------------------------



 



               “Real Estate Asset” means, at any time of determination, any
interest (fee, leasehold or otherwise) then owned by any Credit Party in any
real property.
               “Register” as defined in Section 2.4(b).
               “Regulation D” means Regulation D of the Board of Governors, as
in effect from time to time.
               “Regulation FD” means Regulation FD as promulgated by the US
Securities and Exchange Commission under the Securities Act and Exchange Act as
in effect from time to time.
               “Related Fund” means, with respect to any Lender that is an
investment fund, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor.
               “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
               “Rental Items” means video cassette tapes, digital versatile disc
(DVD) or video discs (regardless of format), video games, audiotapes and related
equipment to the extent that such items were acquired by the Borrower or any of
its Subsidiaries for sale or rental to their customers or are held by the
Borrower or such Subsidiary for sale or rental to their customers.
               “Replacement Lender” as defined in Section 2.19.
               “Required Prepayment Date” as defined in Section 2.12(b).
               “Requisite Lenders” means one or more Lenders having or holding
Loan Exposure and/or New Term Loan Exposure and representing more than 50% of
the sum of (i) the aggregate Loan Exposure of all Lenders and (ii) the aggregate
New Term Loan Exposure of all Lenders.
               “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Borrower now
or hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Borrower now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment, or any other payment (other than
principal or interest), with respect to any Indebtedness under the Senior Notes
Indenture.

25



--------------------------------------------------------------------------------



 



               “Revolving Commitments” shall mean “Revolving Commitments” under
and as defined in the First Lien Credit Agreement.
               “Revolving Loans” shall mean “Revolving Loans” under and as
defined in the First Lien Credit Agreement..
               “S&P” means Standard & Poor’s Ratings Group, a division of The
McGraw Hill Corporation.
               “Scheduled Sale-Leaseback Properties” means the owned Real Estate
Assets identified on Schedule 3.2.
               “Second Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
(i) the only Lien to which such Collateral is subject, other than any Permitted
Lien and (ii) junior in priority to the Liens created under or relating to the
First Lien Credit Documents in accordance with the Intercreditor Agreement.
               “Secured Leverage Ratio” means the ratio as of the last day of
any Fiscal Quarter of (i) Total Secured Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four-Fiscal Quarter period ending on such date.
               “Secured Parties” has the meaning assigned to that term in the
Pledge and Security Agreement.
               “Securities” means any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
               “Securities Act” means the Securities Act of 1933, as amended
from time to time, and any successor statute.
               “Senior Notes” means Borrowers’ 11% Senior Notes due 2012.
               “Senior Notes Indenture” means that certain Indenture, dated as
April 27, 2005, among Borrower, the guarantors party thereto, and SunTrust Bank,
as trustee, as such may be amended, supplemented or otherwise modified from time
to time in accordance with this Agreement.
               “Senior Notes Refinancing” means a refinancing, renewal or
extension of the Senior Notes issued pursuant to the Senior Notes Indenture on
the following terms: (A) the Indebtedness subject to any such refinancing,
renewal or extension is in an aggregate principal amount not greater than the
aggregate principal amount of the Senior Notes being renewed, refinanced or
extended, plus the amount of any premiums required to be paid thereon in

26



--------------------------------------------------------------------------------



 



accordance with the terms of the Senior Notes Indenture (as in effect on the
Closing Date) and the Senior Notes (as in effect on the Closing Date) and
reasonable fees and expenses associated therewith (but not any consent fees or
similar fees), (B) the Indebtedness subject to such refinancing, renewal or
extension shall be unsecured and shall have a final maturity which is later
than, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the six year anniversary of the Closing Date,
(C) the cash yield or cash interest on the Indebtedness subject to such
refinancing, renewal or extension shall not exceed the lesser of (x) the
Adjusted Eurodollar Rate plus 9% or (y) 15%, (D) the covenants, events of
default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Borrower and to
the Lenders than those contained in the Credit Documents (provided that such
provisions shall not include financial covenants, and shall be subject to
automatic amendment to conform to any amendments made to the Credit Documents)
and (E) no Default or Event of Default shall have occurred and be continuing or
result therefrom.
               “Senior Notes Refinancing Third Lien Facility” means an exchange
of the Senior Notes issued pursuant to the Senior Notes Indenture on the
following terms: (A) the Senior Notes tendered in such exchange, and the
Indebtedness issued in exchanged for such Senior Notes, in each case is in an
aggregate principal amount not to exceed $325,000,000, (B) the Indebtedness
exchanged for such Senior Notes shall be secured by the Collateral (which Lien
shall be subject to the intercreditor provisions set forth on Exhibit N hereto)
and shall have a final maturity which is no earlier than, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the six year anniversary of the Closing Date, (C) the cash yield or cash
interest on the Indebtedness exchanged for such Senior Notes shall not exceed
the lesser of (x) the Adjusted Eurodollar Rate plus 7.50% or (y) 13%, (D) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be reasonably satisfactory to the
Administrative Agent and the Collateral Agent and shall be, in the aggregate, no
less favorable to the Borrower and to the Lenders than those contained in the
Credit Documents (provided that such provisions shall not include financial
covenants, and shall be subject to automatic amendment to conform to any
amendments made to the Credit Documents) and (E) no Default or Event of Default
shall have occurred and be continuing or result therefrom.
               “Series” as defined in Section 2.20.
               “Solvency Certificate” means a Solvency Certificate of the chief
financial officer of Borrower substantially in the form of Exhibit 
G-2.
               “Solvent” means, with respect to any Credit Party, that as of the
date of determination, both (i) (a) the sum of such Credit Party’s debt
(including contingent liabilities) does not exceed the present fair saleable
value of such Credit Party’s present assets; (b) such Credit Party’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and

27



--------------------------------------------------------------------------------



 



applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
               “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
               “Swing Line Loans” shall mean “Swing Line Loans” under and as
defined in the First Lien Credit Agreement.
               “Syndication Agent” as defined in the preamble hereto.
               “Tax” means any present or future tax, levy, impost, duty,
assessment, charge, fee, deduction or withholding of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed; provided, “Tax on the overall net income” of a Person
shall be construed as a reference to a tax imposed by the jurisdiction in which
that Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
               “Terminated Lender” as defined in Section 2.19.
               “Title Policy” as defined in Section 3.1(h).
               “Total Secured Debt” means, as at any date of determination,
Indebtedness with respect to Loans plus Indebtedness with respect to First Lien
Term Loans plus “Letter of Credit Usage” under (and as defined in) the First
Lien Credit Agreement (only to the extent drawn and not reimbursed) and
“Synthetic LC Usage” under (and as defined in) the First Lien Credit Agreement
(only to the extent drawn and not reimbursed) plus any other Indebtedness of the
Borrower and any of its Subsidiaries secured by a Lien (other than Indebtedness
incurred pursuant to the Senior Notes Refinancing Third Lien Facility).
               “Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

28



--------------------------------------------------------------------------------



 



               “UCC” means the Uniform Commercial Code (or any similar or
equivalent legislation) as in effect in any applicable jurisdiction.
               “U.S. Lender” as defined in Section 2.17(c).
               “Waivable Mandatory Prepayment” as defined in Section 2.12(b).
          1.2. Accounting Terms Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Borrower to Lenders pursuant to
Section 5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements. If at any time
any change in GAAP (or a change in the application of the policies thereof)
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower or Requisite Lenders shall so request,
Administrative Agent, Requisite Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Requisite Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and Borrower shall
provide to Administrative Agent and Lenders reconciliation statements provided
for in Section 5.1(d).
          1.3. Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub-lease and
sub-license, as applicable.
     SECTION 2. LOANS
          2.1. Loans.
               (a) Loan Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees to make, on the Closing Date, a Loan to Borrower in
an amount equal to such Lender’s Commitment. Borrower may make only one
borrowing under the Commitment which shall be on the Closing Date. Any amount
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.10(a) and 2.11, all amounts owed hereunder
with respect to the Loans shall be paid in full no later than the Maturity

29



--------------------------------------------------------------------------------



 



Date. Each Lender’s Commitment shall terminate immediately and without further
action on the Closing Date after giving effect to the funding of such Lender’s
Commitment.
               (b) Borrowing Mechanics for Loans.
               (i) Borrower shall deliver to Administrative Agent a fully
executed Funding Notice no later than (i) one day prior to the Closing Date for
Base Rate Loans, and (ii) three days prior to the Closing Date for Eurodollar
Rate Loans. Promptly upon receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Lender of the proposed borrowing.
               (ii) Each Lender shall make its Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the Closing Date, by
wire transfer of same day funds in Dollars, at the Principal Office designated
by Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Borrower.
          2.2. Pro Rata Shares; Availability of Funds.
               (a) Pro Rata Shares. All Loans shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.
               (b) Availability of Funds. Unless Administrative Agent shall have
been notified by any Lender prior to the Closing Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on the Closing Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Closing
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on the Closing
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the Closing Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from the Closing Date until the date such

30



--------------------------------------------------------------------------------



 



amount is paid to Administrative Agent, at the rate payable hereunder for the
applicable Loans. Nothing in this Section 2.2(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment hereunder or to prejudice
any rights that Borrower may have against any Lender as a result of any default
by such Lender hereunder.
          2.3. Use of Proceeds. The proceeds of the Loans made on the Closing
Date shall be applied by Borrower to fund (i) the refinancing of Existing
Indebtedness and (ii) to pay certain other fees and expenses relating to the
credit facility established hereunder. No portion of the proceeds of any Loans
shall be used in any manner that causes or might cause such Loans or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.
          2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes.
               (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any applicable Loans; and provided further,
in the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.
               (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and Loans of each Lender (the
“Register”). The Register shall be available for inspection by Borrower or any
Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Loans of each Lender in accordance with the provisions of
Section 10.6, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect Borrower’s
Obligations in respect of any Loan. Borrower hereby designates CapitalSource to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.4, and Borrower hereby agrees that, to the extent
CapitalSource serves in such capacity, CapitalSource and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”
               (c) Notes. If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loan.
          2.5. Interest on Loans.

31



--------------------------------------------------------------------------------



 



               (a) Except as otherwise set forth herein, each Class of Loans
shall bear interest on the unpaid principal amount thereof from the date made
through repayment (whether by acceleration or otherwise) thereof as follows:
               (1) if a Base Rate Loan, at the Base Rate plus 5.50% per annum
(plus the PIK Margin Increase at any time that PIK Interest is in effect, as
described in Section 2.5(f) below); or
               (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate
plus 6.50% per annum (plus the PIK Margin Increase at any time that PIK Interest
is in effect, as described in Section 2.5(f) below);
               (b) The basis for determining the rate of interest with respect
to any Loan, and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date that Syndication Agent notifies
Borrower that the primary syndication of the Loans has been completed, as
determined by Syndication Agent, the Loans shall be maintained as either
(1) Eurodollar Rate Loans having an Interest Period of no longer than one month
or (2) Base Rate Loans. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
               (c) In connection with Eurodollar Rate Loans there shall be no
more than five (5) Interest Periods outstanding at any time. In the event
Borrower fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Borrower shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.
               (d) Interest payable pursuant to Section 2.5(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such

32



--------------------------------------------------------------------------------



 



Loan or the last Interest Payment Date with respect to such Loan or, with
respect to a Base Rate Loan being converted from a Eurodollar Rate Loan, the
date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided, if a Loan is repaid on the same day on which it
is made, one day’s interest shall be paid on that Loan.
               (e) Subject to clause (f) below and except as otherwise set forth
herein, interest on each Loan (i) shall accrue on a daily basis and shall be
payable in arrears on each Interest Payment Date with respect to interest
accrued on and to each such payment date; (ii) shall accrue on a daily basis and
shall be payable in arrears upon any prepayment of that Loan, whether voluntary
or mandatory, to the extent accrued on the amount being prepaid; and (iii) shall
accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.
               (f) Interest will be paid, at Borrower’s option, in cash (a “Cash
Election”) or by adding such interest to the principal amount of the outstanding
Loans (a “PIK Election” and, together with a Cash Election, an “Election”), in
each case, on each Interest Payment Date. With respect to each interest period,
Borrower may elect to (i) pay interest on the entire principal amount of the
Loans in cash, (ii) pay interest on the entire principal amount of the Loans by
adding such interest to such principal amount (the “PIK Interest”) or (iii) pay
interest on 50% of the principal amount of the Loans in cash and pay interest on
the remaining portion of the principal amount of the Loans in PIK Interest.
Notwithstanding anything to the contrary herein, with respect to each interest
period for which Borrower has made a PIK Election, interest shall be payable (as
to the portion of the interest payable as PIK Interest subject to such PIK
Election only) at the applicable rate for such interest period as set forth in
the immediately preceding paragraphs plus 75 basis points (such 75 basis point
increase, the “PIK Margin Increase”).
                    Borrower shall make an Election with respect to each
interest period by providing at least 15 days’ notice to Administrative Agent
prior to the beginning of such interest period. If an Election is not made by
Borrower in a timely fashion or at all with respect to the method of payment of
interest for an interest period, interest for such interest period shall be
payable according to the Election for the previous interest period. Any Cash
Election, PIK Election or the combination thereof provided above shall apply to
all outstanding Loans. Administrative Agent shall provide written notice of
Borrower’s Election to all Lenders. The obligation of Borrower to pay all such
PIK Interest so added shall be automatically evidenced by this Agreement or, if
applicable, all Notes. Upon request of Administrative Agent or any Lender,
Borrower shall confirm in writing the principal amount then outstanding on
Loans, including all PIK Interest so added; provided, however, that in no even
shall the aggregate principal amount of Loans hereunder, including Loans arising
by reason of any PIK Election to pay interest as PIK Interest, together with the
aggregate principal amount of Loans outstanding under the First Lien Credit
Agreement, exceed the principal amounts permitted to be incurred thereby under
the Senior Notes Indenture.

33



--------------------------------------------------------------------------------



 



          2.6. Conversion/Continuation.
               (a) Subject to Section 2.15 and so long as no Default or Event of
Default shall have occurred and then be continuing, Borrower shall have the
option:
               (i) to convert at any time all or any part of any Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.15 in connection with any such conversion; or
               (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
Borrower shall deliver a Conversion/Continuation Notice to Administrative Agent
no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.
          2.7. Default Interest The principal amount of all Loans outstanding
and not paid when due and, to the extent permitted by applicable law, any
interest payments on the Loans or any fees or other amounts owed hereunder and
not paid when due, shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable on demand at a rate that is 2% per annum in excess of
the interest rate otherwise payable hereunder with respect to the applicable
Loans (or, in the case of any such fees and other amounts, at a rate which is 2%
per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans); provided, in the case of Eurodollar Rate Loans, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.7 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

34



--------------------------------------------------------------------------------



 



          2.8. Fees
     Borrower agrees to pay to Lenders to Agents such other fees in the amounts
and at the times separately agreed upon.
          2.9. Payments at Maturity.
     The Loans, together with all other amounts owed hereunder with respect
thereto, shall be paid in full no later than the Maturity Date.
          2.10. Voluntary Prepayments/Call Protection.
               (a) Voluntary Prepayments.
               (i) Subject to the terms of Section 2.10(b) below, after the
first anniversary of the Closing Date and after or concurrently with the
Discharge of First Lien Obligations or so long as not prohibited under the terms
of the First Lien Credit Agreement or with the consent of the lenders under the
First Lien Credit Agreement, at any time and from time to time:
               (1) with respect to Base Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount; and
               (2) with respect to Eurodollar Rate Loans, Borrower may prepay
any such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount.
               (ii) All such prepayments shall be made:
               (1) upon not less than one Business Day’s prior written or
telephonic notice in the case of Base Rate Loans; and
               (2) upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans;
in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice by telefacsimile or telephone to each Lender).
Upon the giving of any such notice, the principal amount of the Loans specified
in such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in
Section 2.12(a), and

35



--------------------------------------------------------------------------------



 



shall be without penalty or premium of any kind, except to the extent of
breakage and other costs specifically provided for under this Agreement.
               (b) Call Protection. In the event all or any portion of the Loans
are repaid for any reason other than a prepayment required under
Section 2.11(a), (b), (c) and (e) prior to the second anniversary of the Closing
Date, such repayments will be made at (i) 102.0% of the amount repaid if such
repayment occurs after the first anniversary of the Closing Date, but on or
prior to the second anniversary of the Closing Date and (ii) at 101.0% of the
amount repaid if such repayment occurs after the second anniversary of the
Closing Date but on or prior to the third anniversary of the Closing Date.
          2.11. Mandatory Prepayments.
               (a) Asset Sales. Subject to Section 2.12(b) and after Discharge
of the First Lien Obligations, no later than the first Business Day following
the date of receipt by Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall prepay the Loans as set forth in Section 2.12(b) in an
aggregate amount equal to such Net Asset Sale Proceeds; provided, (i) so long as
no Default or Event of Default shall have occurred and be continuing, and
(ii) to the extent such Net Asset Sale Proceeds do not constitute proceeds of
dispositions permitted pursuant to Section 6.7(c)(ii), Borrower shall have the
option, directly or through one or more of its Subsidiaries, to invest Net Asset
Sale Proceeds within three hundred sixty five days of receipt thereof (A) in
long-term productive assets (including the assets of another Person (or the
Equity Interests of a Person owning such assets) of the general type used in the
business of Borrower and its Subsidiaries and (B) up to $15,000,000 in the
aggregate of proceeds of Non-Core Assets in Rental Items or inventory held for
sale at stores.
               (b) Insurance/Condemnation Proceeds. Subject to Section 2.12(b)
and after Discharge of the First Lien Obligations, no later than the first
Business Day following the date of receipt by Borrower or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Loans as set forth in
Section 2.12(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, (i) so long as no Default or Event of Default shall have
occurred and be continuing, and (ii) to the extent that aggregate Net
Insurance/Condemnation Proceeds from the Closing Date through the applicable
date of determination do not exceed $10,000,000, Borrower shall have the option,
directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within three hundred sixty five days of receipt
thereof in long term productive assets of the general type used in the business
of Borrower and its Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets thereof.
               (c) Issuance of Equity Securities. Subject to Section 2.12(b) and
after Discharge of the First Lien Obligations, on the date of receipt by
Borrower of any Cash proceeds from a capital contribution to, or the issuance of
any Equity Interests of, Borrower or any of its Subsidiaries (other than
(x) pursuant to any employee stock or stock option compensation plan, (y) up to
$75,000,000 in the aggregate of the proceeds of the issuance of Equity Interests
(that are not Disqualified Equity Interests) of the Borrower which are used to
prepay, redeem, retire or purchase the Senior Notes (provided no Default or
Event of Default shall have occurred and be then continuing), or (z) proceeds of
the issuance of Equity Interests (that are not Disqualified

36



--------------------------------------------------------------------------------



 



Equity Interests) to finance the purchase of a Permitted Acquisition or
Permitted Investment within 180 days of such issuance (provided no Default or
Event of Default shall have occurred and be then continuing)) Borrower shall
prepay the Loans as set forth in Section 2.12(b) in an aggregate amount equal to
50% of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses; provided, during any period in which the Secured Leverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(c) calculating the Secured Leverage Ratio as
of the last day of the most recently ended Fiscal Quarter) (i) shall be
2.50:1.00 or less, Borrower shall only be required to make the prepayments
and/or reductions otherwise required hereby in an amount equal to 25% of such
net proceeds and (ii) shall be 2.00:1.00 or less, Borrower shall not be required
to make the prepayments and/or reductions otherwise required hereby. (For the
avoidance of doubt, it is hereby agreed that proceeds of Equity Interests (that
are not Disqualified Equity Interests) not required to prepay Loans pursuant to
this clause (c) may be used to prepay, redeem, retire or purchase Senior Notes
in addition to the exclusion described in clause (y) above.)
               (d) Issuance of Debt. Subject to Section 2.12(b) and after
Discharge of the First Lien Obligations, on the date of receipt by Borrower or
any of its Subsidiaries of any Cash proceeds from the incurrence of any
Indebtedness of Borrower or any of its Subsidiaries (other than with respect to
any Indebtedness permitted to be incurred pursuant to Section 6.1), Borrower
shall prepay the Loans as set forth in Section 2.12(b) in an aggregate amount
equal to 100% of such proceeds, net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses.
               (e) Consolidated Excess Cash Flow. Subject to Section 2.12(b) and
after Discharge of the First Lien Obligations, in the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending 2007), Borrower shall, no later than ninety days after the end of
such Fiscal Year, prepay the Loans as set forth in Section 2.12(b) in an
aggregate amount equal to (i) 75% of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of the Loans and loans under the First Lien Credit
Facilities (excluding repayments of Revolving Loans or Swing Line Loans except
to the extent the Revolving Commitments are permanently reduced under the First
Lien Credit Agreement in connection with such repayments); provided, that if, as
of the last day of the most recently ended Fiscal Year, the Secured Leverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(c) calculating the Secured Leverage Ratio as
of the last day of such Fiscal Year) (i)(A) shall be 2.00:1.00 or less, Borrower
shall only be required to make the prepayments and/or reductions otherwise
required hereby in an amount equal to 50% of such Consolidated Excess Cash Flow
or (B) shall be 1.50:1.00 or less, Borrower shall only be required to make the
prepayments and/or reductions otherwise required hereby in an amount equal to
25% of such Consolidated Excess Cash Flow, in each case minus (ii) voluntary
repayments of the Loans and loans under the First Lien Credit Facilities
(excluding repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced under the First Lien
Credit Agreement in connection with such repayments).
               (f) Prepayment Certificate. Concurrently with any prepayment of
the Loans pursuant to Sections 2.11(a) through 2.11(e), Borrower shall deliver
to Administrative Agent a

37



--------------------------------------------------------------------------------



 



certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds or Consolidated Excess Cash Flow, as the case may
be. In the event that Borrower shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, Borrower
shall promptly make an additional prepayment of the Loans in an amount equal to
such excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.
          2.12. Application of Prepayments.
               (a) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.15(c).
               (b) Waivable Mandatory Prepayment. Anything contained herein to
the contrary notwithstanding, in the event Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Loans, not less
than three Business Days prior to the date (the “Required Prepayment Date”) on
which Borrower is required to make such Waivable Mandatory Prepayment, Borrower
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender of the amount
of such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and such
Lender’s option to refuse such amount. Each such Lender may exercise such option
by giving written notice to Borrower and Administrative Agent of its election to
do so on or before the first Business Day prior to the Required Prepayment Date
(it being understood that any Lender which does not notify Borrower and
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, Borrower shall pay to Administrative Agent that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option, to prepay the Loans of such Lenders (which prepayment
shall be applied in accordance with Section 2.12(a)).
          2.13. General Provisions Regarding Payments.
               (a) All payments by Borrower of principal, interest, fees and
other Obligations shall be made in Dollars in same day funds, without defense,
setoff or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
               (b) All payments in respect of the principal amount of any Loan
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid, and all such payments (and, in any event, any payments
in respect of any Loan on a date when

38



--------------------------------------------------------------------------------



 



interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
               (c) Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Administrative Agent.
               (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
               (e) Whenever any payment to be made hereunder with respect to any
Loan shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.
               (f) Borrower hereby authorizes Administrative Agent to charge
Borrower’s accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).
               (g) Administrative Agent shall deem any payment by or on behalf
of Borrower hereunder that is not made in same day funds prior to 12:00 p.m.
(New York City time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.7 from the date such amount was due
and payable until the date such amount is paid in full.
               (h) Subject to the terms of the Intercreditor Agreement, if an
Event of Default shall have occurred and not otherwise been waived, and the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1,
or any Event of Default under Section 8.1(f) or (g) shall have occurred, all
payments or proceeds received by Agents hereunder in respect of any of the
Obligations, shall be applied in accordance with the application arrangements
described in Section 7.2 of the Pledge and Security Agreement.
          2.14. Ratable Sharing. Lenders hereby agree among themselves that if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit

39



--------------------------------------------------------------------------------



 



Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.
          2.15. Making or Maintaining Eurodollar Rate Loans.
               (a) Inability to Determine Applicable Interest Rate. In the event
that Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be a Funding
Notice for or Conversion/Continuation Notice into Base Rate Loans.
               (b) Illegality or Impracticability of Eurodollar Rate Loans. In
the event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such

40



--------------------------------------------------------------------------------



 



event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.15(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.15(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.
     (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or a rescission pursuant to Section 2.15(b)) a
borrowing of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Funding Notice or a telephonic request for borrowing, or a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Borrower.
     (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
     (e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.15 and under Section 2.16
shall be made

41



--------------------------------------------------------------------------------



 



as though such Lender had actually funded each of its relevant Eurodollar Rate
Loans through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted Eurodollar Rate in
an amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided, however, each Lender
may fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.15 and under Section 2.16.
          2.16. Increased Costs; Capital Adequacy.
               (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.17 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.16(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

42



--------------------------------------------------------------------------------



 



               (b) Capital Adequacy Adjustment. In the event that any Lender
shall have determined that the adoption, effectiveness, phase-in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or participations
therein or other obligations hereunder with respect to the Loans to a level
below that which such Lender or such controlling corporation could have achieved
but for such adoption, effectiveness, phase-in, applicability, change or
compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Borrower from such Lender of
the statement referred to in the next sentence, Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.16(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.
               (c) Notice. Failure or delay on the part of any Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be under any obligation to compensate any Lender under paragraph (a) or (b)
of this Section 2.16 with respect to increased costs or reductions with respect
to any period prior to the date that is 180 days prior to the date of the
delivery of the statement required pursuant to paragraph (a) or (b); provided
further that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any change in any law,
treaty, governmental rule, regulation or order within such 180-day period.
          2.17. Taxes; Withholding, etc.
               (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.
               (b) Withholding of Taxes. If any Credit Party or any other Person
is required by law to make any deduction or withholding on account of any such
Tax from any sum paid or payable by any Credit Party to Administrative Agent or
any Lender under any of the Credit

43



--------------------------------------------------------------------------------



 



Documents: (i) Borrower shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Borrower becomes
aware of it; (ii) Borrower shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Borrower shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
under clause (iii) above except to the extent that any change after the date
hereof (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or after the effective date of the Assignment Agreement pursuant
to which such Lender became a Lender (in the case of each other Lender) in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date hereof or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender.
               (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender
that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-US Lender”) shall deliver to Administrative Agent for
transmission to Borrower, on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Assignment Agreement pursuant to which it becomes a Lender
(in the case of each other Lender), and at such other times as may be necessary
in the determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (i) two original copies of Internal Revenue Service
Form W-8BEN or W-8ECI (or any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver either Internal Revenue Service Form
W-8ECI pursuant to clause (i) above, a Certificate re Non-Bank Status together
with two original copies of Internal Revenue Service Form W-8BEN (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of interest payable under any of the Credit Documents. Each
Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) shall

44



--------------------------------------------------------------------------------



 



deliver to Administrative Agent and Borrower on or prior to the Closing Date
(or, if later, on or prior to the date on which such Lender becomes a party to
this Agreement) two original copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an exemption.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.17(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-8BEN or W-8ECI , or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments to such Lender
under the Credit Documents, or notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence. Borrower
shall not be required to pay any additional amount to any Non-US Lender under
Section 2.17(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.17(c), or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.17(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.17(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant this Section 2.17 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.
          2.18. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15, 2.16 or 2.17,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.15, 2.16 or 2.17 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.18 unless Borrower agrees

45



--------------------------------------------------------------------------------



 



to pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.18 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
          2.19. Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.15, 2.16 or 2.17, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender or Non-Consenting Lender (the
“Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay or cause to be paid the fees, if any, payable thereunder in
connection with any such assignment from an Increased Cost Lender or a
Non-Consenting Lender; provided, (1) on the date of such assignment, the
Replacement Lender shall pay to Terminated Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender and (B) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.8 and all other amounts owing to such Terminated Lender pursuant to
any other provision of any Credit Document; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.15(c), 2.16 or 2.17; or otherwise as if it were a prepayment and
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender. Upon the
prepayment of all amounts owing to any Terminated Lender such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.
          2.20. Incremental Facilities. Borrower may by written notice to GSCP
and Administrative Agent elect to request the establishment of one or more new
term loan commitments (the “New Term Loan Commitments”), by an amount not in
excess of $25,000,000 in the aggregate and not less than $10,000,000
individually (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between
$10,000,000 and all such New Term Loan Commitments obtained prior to such date),
and integral multiples of $1,000,000 in excess of that amount. Each such notice
shall specify (A) the date (each, an “Increased Amount Date”) on which Borrower
proposes that the New Term Loan Commitments shall be effective, which shall be a
date not less than 10 Business

46



--------------------------------------------------------------------------------



 



Days after the date on which such notice is delivered to GSCP and Administrative
Agent and (B) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “New Term Loan Lender”, as applicable) to whom Borrower
proposes any portion of such New Term Loan Commitments be allocated and the
amounts of such allocations; provided that GSCP may elect or decline to arrange
such New Term Loan Commitments in its sole discretion and any Lender approached
to provide all or a portion of the New Term Loan Commitments may elect or
decline, in its sole discretion, to provide a New Term Loan Commitment. Such New
Term Loan Commitments shall become effective as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Term Loan Commitments;
(2) both before and after giving effect to the making of any Series of New Term
Loans, each of the conditions set forth in Section 3.2 shall be satisfied; (3)
the New Term Loan Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by Borrower, the New Term Loan Lender and
Administrative Agent, and each of which shall be recorded in the Register and
each New Term Loan Lender shall be subject to the requirements set forth in
Section 2.17(c); (4) Borrower shall make any payments required pursuant to
Section 2.15(c) in connection with the New Term Loan Commitments; and
(5) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Administrative Agent in connection with any
such transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.
     On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
     Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date and, in respect thereof, the
Series of New Term Loan Commitments and the New Term Loan Lenders of such
Series.
     The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Loans. In any event (i) the weighted
average life to maturity of all New Term Loans of any Series shall be no shorter
than the weighted average life to maturity of the Loans, (ii) the applicable New
Term Loan Maturity Date of each Series shall be no shorter than the Maturity
Date (and shall be defined in substantially the same manner as in the definition
of Maturity Date hereunder, including clause (iii) of such definition),
(iii) the rate of interest applicable to the New Term Loans of each Series shall
be determined by Borrower and the applicable new Lenders and shall be set forth
in each applicable Joinder Agreement; provided however that the interest rate
applicable to the New Term Loans (after giving effect to all upfront or similar
fees or original issue discount payable with respect to such New Term Loans)
shall not be greater than 0.25% higher than the highest interest rate that may,
under any circumstances, be payable with respect to Loans unless the interest
rate with respect to the Loans is increased by an amount equal to the difference
between the interest rate applicable to the New Term Loans (after giving effect
to all upfront or similar fees or original issue discount payable with respect
to such New Term Loans)

47



--------------------------------------------------------------------------------



 



and the interest rate on the Loans, minus 0.25%. Each Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of Administrative Agent to effect the provision of this
Section 2.20.
     SECTION 3. CONDITIONS PRECEDENT
          3.1. Closing Date. The obligation of each Lender to make a Loan on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
               (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Lender.
               (b) Borrowings under First Lien Loan Agreement. On or before the
Closing Date,
               (i) Borrower shall have received gross proceeds from the
borrowing of First Lien Term Loans in an aggregate amount in cash of not less
than $600,000,000; and
               (ii) Borrower shall have delivered to Administrative Agent and
Syndication Agent complete, correct and conformed copies of the First Lien Loan
Agreement and the other First Lien Credit Documents.
               (c) Organizational Documents; Incumbency. Administrative Agent
shall have received (i) sufficient copies of each Organizational Document
executed and delivered by each Credit Party, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, for each Lender, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of such
Person executing the Credit Documents to which it is a party; (iii) resolutions
of the Board of Directors or similar governing body of each Credit Party
approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Closing Date, certified as of the Closing
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; (iv) a good standing certificate from
the applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business (other than,
in the case of jurisdictions other than such Credit Party’s jurisdiction of
incorporation, organization or formation, where the failure to be in good
standing or so qualified could not be reasonably expected to have a Material
Adverse Effect), each dated a recent date prior to the Closing Date; and
(v) such other documents as Administrative Agent may reasonably request.
               (d) Organizational and Capital Structure. The organizational
structure and capital structure of Borrower and its Subsidiaries shall be as set
forth on Schedule 4.1.

48



--------------------------------------------------------------------------------



 



               (e) Existing Indebtedness. On the Closing Date, Borrower and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, (iii) delivered to Administrative Agent and Syndication Agent all
documents or instruments necessary to release all Liens securing Existing
Indebtedness or other obligations of Borrower and its Subsidiaries thereunder
being repaid on the Closing Date, and (iv) made arrangements satisfactory to
Administrative Agent and Syndication Agent with respect to the cancellation of
any letters of credit outstanding thereunder or the issuance of “Letters of
Credit” or “Synthetic Letters of Credit” under (and as each such term is defined
in) the First Lien Credit Agreement to support the obligations of Borrower and
its Subsidiaries with respect thereto.
               (f) Governmental Authorizations and Consents. Each Credit Party
shall have obtained all Governmental Authorizations and all consents of other
Persons, in each case that are necessary or advisable in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent and Syndication Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents or
the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.
               (g) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected Second Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from
Borrower and each applicable Guarantor:
               (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Estate Asset listed in Schedule 3.1(g)(i) (each, a “Closing Date
Mortgaged Property”);
               (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Closing Date
Mortgaged Property is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent;
               (iii) (a) ALTA mortgagee title insurance policies or
unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to Collateral Agent with respect to each Closing Date
Mortgaged Property (each, a “Title Policy”), in amounts not less than the fair
market value of each Closing Date Mortgaged Property, together with a title
report issued by a title company with respect thereto, dated not more than
thirty days prior to the Closing Date and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein,

49



--------------------------------------------------------------------------------



 



each in form and substance reasonably satisfactory to Collateral Agent and
(B) evidence satisfactory to Collateral Agent that such Credit Party has paid to
the title company or to the appropriate governmental authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for each Closing Date Mortgaged Property in the appropriate real
estate records;
               (iv) flood certifications with respect to all Closing Date
Mortgaged Properties and evidence of flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors, in form and substance reasonably
satisfactory to Collateral Agent; and
               (v) ALTA surveys of all Closing Date Mortgaged Properties,
certified to Collateral Agent and dated not more than thirty days prior to the
Closing Date.
               (h) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected Second
Priority security interest in the personal property Collateral, the Credit
Parties shall have delivered to Collateral Agent:
               (i) evidence satisfactory to Collateral Agent of the compliance
by each Credit Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements, originals of securities,
instruments, chattel paper and certificates of title and any agreements
governing deposit and/or securities accounts as provided therein);
               (ii) A completed Collateral Questionnaire dated the Closing Date
and executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby;
               (iii) fully executed and notarized Intellectual Property Security
Agreements, in proper form for filing or recording in all appropriate places in
all applicable jurisdictions, memorializing and recording the encumbrance of the
Intellectual Property Assets listed in Schedule 4.7 to the Pledge and Security
Agreement;
               (iv) opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent;

50



--------------------------------------------------------------------------------



 



               (v) evidence that each Credit Party shall have taken or caused to
be taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including (i) a Landlord
Personal Property Collateral Access Agreement executed by the landlord of any
Leasehold Property which is a warehouse, distribution center or other location
at which a material amount of Collateral is located, and by the applicable
Credit Party and (ii) any intercompany notes evidencing Indebtedness permitted
to be incurred pursuant to Section 6.1(b)) and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Collateral Agent; and
               (vi) evidence satisfactory to Collateral Agent that Borrower has
retained, at its sole cost and expense, a service provider acceptable to
Collateral Agent for the tracking of all of UCC financing statements of Borrower
and the Guarantors and that will provide notification to Collateral Agent of,
among other things, the upcoming lapse or expiration thereof.
               (i) Environmental Reports. Administrative Agent and Syndication
Agent shall have received reports and other information, in form, scope and
substance reasonably satisfactory to Administrative Agent and Syndication Agent,
regarding environmental matters relating to the Facilities.
               (j) Financial Statements; Projections. Lenders shall have
received from Borrower (i) the Historical Financial Statements, (ii) pro forma
consolidated balance sheets of Borrower and its Subsidiaries as at the Closing
Date, and reflecting the transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, which pro forma balance sheet shall be in
form and substance satisfactory to Administrative Agent and Syndication Agent,
and (iii) the Projections.
               (k) Evidence of Insurance. Collateral Agent shall have received a
certificate from Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming the
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.5.
               (l) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Alston & Bird LLP, counsel for Credit Parties, in
the form of Exhibit D, and as to such other matters as Administrative Agent or
Syndication Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
and Syndication Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).
               (m) Fees. Borrower shall have paid to Agents the fees payable on
the Closing Date referred to in Section 2.8.
               (n) Solvency Certificate. On the Closing Date Administrative
Agent and Syndication Agent shall have received a Solvency Certificate from
Borrower and in form, scope

51



--------------------------------------------------------------------------------



 



and substance satisfactory to Administrative Agent and Syndication Agent, and
demonstrating that after giving effect to the consummation of the transactions
contemplated by the initial borrowings hereunder and under the First Lien Credit
Agreement and any rights of contribution, each of Borrower and its Subsidiaries
is and will be Solvent.
               (o) Closing Date Certificate. Borrower shall have delivered to
Administrative Agent and Syndication Agent an originally executed Closing Date
Certificate, together with all attachments thereto.
               (p) Credit Rating. The credit facility provided for under this
Agreement shall have been assigned a credit rating by either S&P and/or Moody’s.
               (q) Closing Date. Lenders shall have made the Loans to Borrower
on or before March 31, 2007.
               (r) No Litigation. There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent
and Syndication Agent, singly or in the aggregate, materially impairs the
transactions contemplated by the Credit Documents, or that could have a Material
Adverse Effect.
               (s) Completion of Proceedings. All partnership, corporate and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent or Syndication Agent and its counsel shall be
satisfactory in form and substance to Administrative Agent and Syndication Agent
and such counsel, and Administrative Agent, Syndication Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent or Syndication Agent may reasonably request.
               (t) Letter of Direction. Administrative Agent shall have received
a duly executed letter of direction from Borrower addressed to GSCP and
Administrative Agent, on behalf of itself and Lenders, directing the
disbursement on the Closing Date of the proceeds of the Loans made on such date.
               (u) Minimum EBITDA. Administrative Agent and Syndication Agent
shall have received evidence reasonably satisfactory to Administrative Agent and
Syndication Agent that the Consolidated Adjusted EBITDA of Borrower for the
twelve-month period ending on December 31, 2006 was not less than $233,000,000.
               (v) Patriot Act. Prior to the Closing Date, the Arranger shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”).
               (w) Funding Notice. Administrative Agent shall have received a
fully executed and delivered Funding Notice.

52



--------------------------------------------------------------------------------



 



               (x) Representations and Warranties. The representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects on and as of the Closing Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.
               (y) No Default. No event shall have occurred and be continuing or
would result from the making of the Loans that would constitute an Event of
Default or a Default.
Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the Closing Date, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of any of the
foregoing if, in the good faith judgment of such Agent or Requisite Lender such
request is warranted under the circumstances.
          3.2. Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, or conversion/continuation, as the case may be; provided
each such notice shall be promptly confirmed in writing by delivery of the
applicable Notice to Administrative Agent on or before the applicable date of
borrowing or continuation/conversion. Neither Administrative Agent nor any
Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other person authorized on
behalf of Borrower or for otherwise acting in good faith.
     SECTION 4. REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders to enter into this Agreement and to make
the Loans to be made thereby, each Credit Party represents and warrants to each
Lender that the following statements are true and correct:
               4.1. Organization; Requisite Power and Authority; Qualification.
Each of Borrower and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
               4.2. Equity Interests and Ownership. The Equity Interests of
Subsidiaries of Borrower has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which any of Subsidiary of Borrower is a party requiring, and
there is no membership interest or other Equity Interests of any of Subsidiary
of Borrower outstanding which upon conversion or exchange would require, the
issuance by any Subsidiary of

53



--------------------------------------------------------------------------------



 



Borrower of any additional membership interests or other Equity Interests of any
of Subsidiary of Borrower or other Securities convertible into, exchangeable for
or evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any of Subsidiary of Borrower. Schedule 4.2 correctly
sets forth the ownership interest of Borrower and each of its Subsidiaries in
their respective Subsidiaries as of the Closing Date.
               4.3. Due Authorization. The execution, delivery and performance
of the Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party that is a party thereto.
               4.4. No Conflict. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to Borrower or any of its Subsidiaries, (ii) any of the
Organizational Documents of Borrower or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Borrower or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Borrower or any of its Subsidiaries except to the
extent such conflict, breach or default could not reasonably be expected to have
a Material Adverse Effect; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Borrower or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties, and Liens securing the
obligations under the First Lien Credit Agreement); or (d) require any approval
of stockholders, members or partners or any approval or consent of any Person
under any Contractual Obligation of Borrower or any of its Subsidiaries, except
for such approvals or consents which will be obtained on or before the Closing
Date and disclosed in writing to Lenders and except for any such approvals or
consents the failure of which to obtain will not have a Material Adverse Effect.
               4.5. Governmental Consents. The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to Collateral Agent for filing and/or recordation, as of the Closing
Date.
               4.6. Binding Obligation. Each Credit Document has been duly
executed and delivered by each Credit Party that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
               4.7. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the

54



--------------------------------------------------------------------------------



 



respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from (i) audit and normal year-end adjustments and (ii) the
possible adjustment described in Schedule 4.7 hereto. As of the Closing Date,
neither Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease (other than store leases entered into in
the ordinary course of business) or unusual forward or long-term commitment that
is not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and any of its Subsidiaries taken as a whole.
               4.8. Projections. On and as of the Closing Date, the projections
of Borrower and its Subsidiaries for the period of Fiscal Year 2007 through and
including Fiscal Year 2010 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Borrower; provided, the Projections
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided further, as of the Closing Date,
management of Borrower believed that the Projections were reasonable and
attainable.
               4.9. No Material Adverse Change. Since January 1, 2006, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
               4.10. No Restricted Junior Payments. Since January 1, 2006,
neither Borrower nor any of its Subsidiaries has directly or indirectly
declared, ordered, paid or made, or set apart any sum or property for, any
Restricted Junior Payment or agreed to do so except as permitted pursuant to
Section 6.4.
               4.11. Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
               4.12. Payment of Taxes. Except as otherwise permitted under
Section 5.3, all federal, material state, material provincial and other material
tax returns and reports of Borrower and its Subsidiaries required to be filed by
any of them have been timely filed, and all taxes due and payable and all
assessments, fees and other governmental charges upon Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Borrower knows of no proposed tax assessment against Borrower or any of its
Subsidiaries which is not being actively contested by Borrower or such
Subsidiary in good faith and by appropriate proceedings;

55



--------------------------------------------------------------------------------



 



provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
               4.13. Properties.
                    (a) Title. Each of Borrower and its Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licensed rights in (in the case of
licensed interests in intellectual property) and (iv) good title to (in the case
of all other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.7 and in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.7 and, with respect to the foregoing clause (ii),
except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Except as permitted by this Agreement, all
such properties and assets are free and clear of Liens.
                    (b) Real Estate. As of the Closing Date, Schedule 4.13
contains a true, accurate and complete list of (i) all Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Except as could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and Borrower does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.
               4.14. Environmental Matters. Neither Borrower nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each of Borrower’ and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Borrower or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Borrower
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R.

56



--------------------------------------------------------------------------------



 



Parts 260-270 or any state equivalent. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Borrower or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.
               4.15. No Defaults. Neither Borrower nor any of its Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.
               4.16. Material Contracts. Schedule 4.16 contains a true, correct
and complete list of all the Material Contracts in effect on the Closing Date,
and except as described thereon, all such Material Contracts are in full force
and effect and no defaults currently exist thereunder.
               4.17. Governmental Regulation. Neither Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Borrower nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
               4.18. Margin Stock. Neither Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
No part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors.
               4.19. Employee Matters. Neither Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Borrower or any of its Subsidiaries, or to
the best knowledge of Borrower and Borrower, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Borrower or any of its Subsidiaries or to the best knowledge
of Borrower and Borrower, threatened against any of them, (b) no strike or work
stoppage in existence or threatened involving Borrower or any of its
Subsidiaries, and (c) to the best knowledge of Borrower and Borrower, no union
representation question existing with respect to the employees of Borrower or
any of its Subsidiaries and, to the best knowledge of Borrower and Borrower, no
union organization activity that is taking place,

57



--------------------------------------------------------------------------------



 



except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.
               4.20. Employee Benefit Plans. Borrower, each of its Subsidiaries
and each of their respective ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, except, in each case, where the failure to comply or
perform would not reasonably be expected to result in liabilities of the
Borrower and its Subsidiaries in excess of $15,000,000 in the aggregate or have
Material Adverse Effect. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan
(other than routine contributions) or any trust established under Title IV of
ERISA (other than routine contributions)has been or is expected to be incurred
by Borrower, any of its Subsidiaries or any of their ERISA Affiliates, which
would, when taken together with all such liabilities, exceed $15,000,000 in the
aggregate for the Borrower and its Subsidiaries or which would reasonably be
expected to have Material Adverse Effect. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all such ERISA
Events, would exceed $15,000,000 in the aggregate for the Borrower and its
Subsidiaries or would reasonably be expected to have Material Adverse Effect.
Except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws and to the extent an employee became entitled to benefits
prior to his or her termination of employment (e.g., severance, long term
disability benefits, etc.), no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by Borrower, any of
its Subsidiaries or any of their ERISA Affiliates (determined as of the end of
the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Borrower, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.
               4.21. Certain Fees. No broker’s or finder’s fee or commission
will be payable with respect to the transactions contemplated by the Credit
Documents, except as payable to the Agents and the Lenders.

58



--------------------------------------------------------------------------------



 



               4.22. Solvency. The Credit Parties are and, upon the incurrence
of any Obligation by any Credit Party on any date on which this representation
and warranty is made, will be, Solvent.
               4.23. Compliance with Statutes, etc. Each of Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Borrower or any of its Subsidiaries),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
               4.24. Disclosure. No representation or warranty of any Credit
Party contained in any Credit Document or in any other documents, certificates
or written statements furnished to any Agent or Lender by or on behalf of
Borrower or any of its Subsidiaries for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to Borrower, in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made, except for the possible adjustment to the Historical Financial Statements
described in Schedule 4.7 hereto. Any projections and pro forma financial
information contained in such materials are based upon good faith estimates and
assumptions believed by Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ materially and adversely from the projected
results. There are no facts known (or which should upon the reasonable exercise
of diligence be known) to Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to Lenders for
use in connection with the transactions contemplated hereby
               4.25. Patriot Act. To the extent applicable, each Credit Party is
in compliance, in all material respects, with the (i) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
Untied States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

59



--------------------------------------------------------------------------------



 



     SECTION 5. AFFIRMATIVE COVENANTS
          Each Credit Party covenants and agrees that, so long as any Commitment
is in effect and until payment in full of all Obligations, each Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.
               5.1. Financial Statements and Other Reports. Borrower will
deliver to Administrative Agent, GSCP and Lenders:
                    (a) Quarterly Financial Statements. As soon as available,
and in any event within 50 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, commencing with the Fiscal Quarter in which the
Closing Date occurs, the consolidated balance sheets of Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of operations, stockholders’ equity and cash flows of Borrower and
its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto;
                    (b) Annual Financial Statements. As soon as available, and
in any event within 105 days after the end of each Fiscal Year, commencing with
the Fiscal Year in which the Closing Date occurs, (i) the consolidated balance
sheets of Borrower and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of operations, stockholders’ equity and cash
flows of Borrower and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(ii) with respect to such consolidated financial statements a report thereon of
Ernst & Young LLP or other independent certified public accountants of
recognized national standing selected by Borrower, and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating if
provided by such independent certified public accountants, that nothing has come
to their attention that causes them to believe that the information contained in
any Compliance Certificate is not correct or that the matters set forth in such
Compliance Certificate are not stated in accordance with the terms hereof;
                    (c) Compliance Certificate. Together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to
Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate;

60



--------------------------------------------------------------------------------



 



                    (d) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent
provided, that this Section 5.1(d) shall not apply in the event Borrower or
Requisite Lenders do not make the request referred to in, and the Credit
Documents are not amended in the manner described in, Section 1.2;
                    (e) Notice of Default. Promptly upon any officer of Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Borrower with respect
thereto; (ii) that any Person has given any notice to Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Borrower
has taken, is taking and proposes to take with respect thereto;
                    (f) Notice of Litigation. Promptly upon any officer of
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Borrower to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii), if adversely determined could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Borrower to enable
Lenders and their counsel to evaluate such matters;
                    (g) ERISA. (i) Promptly upon any officer of Borrower
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(1) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (2) all notices received by Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (3) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request which, in each of (i) and (ii) relate to matters or
liabilities that, when taken together with all such matters and liabilities,
exceed $15,000,000 in the aggregate for the Borrower and its Subsidiaries or
which would reasonably be expected to have Material Adverse Effect;

61



--------------------------------------------------------------------------------



 



                    (h) Financial Plan. As soon as practicable and in any event
no later than forty five days after the end of each Fiscal Year, a consolidated
plan and financial forecast for such Fiscal Year (a “Financial Plan”), including
(i) a forecasted consolidated balance sheet and forecasted consolidated
statements of operations and cash flows of Borrower and its Subsidiaries for
each such Fiscal Years and (ii) forecasted consolidated statements of operations
and cash flows of Borrower and its Subsidiaries for each month of such current
Fiscal Year;
                    (i) Insurance Report. As soon as practicable and in any
event by the last day of each Fiscal Year, a certificate from Borrower’s
insurance broker(s) in form and substance satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Borrower and its Subsidiaries;
                    (j) Notice of Change in Board of Directors. With reasonable
promptness, written notice of any change in the board of directors (or similar
governing body) of Borrower;
                    (k) Notice Regarding Material Contracts. Promptly, and in
any event within ten Business Days (i) after any Material Contract of Borrower
or any of its Subsidiaries is terminated or amended in a manner that is
materially adverse to Borrower or such Subsidiary, as the case may be, or
(ii) any new Material Contract is entered into, a written statement describing
such event, with copies of such material amendments or new contracts, delivered
to Administrative Agent (to the extent such delivery is permitted by the terms
of any such Material Contract, provided, no such prohibition on delivery shall
be effective if it were bargained for by Borrower or its applicable Subsidiary
with the intent of avoiding compliance with this Section 5.1(k)), and an
explanation of any actions being taken with respect thereto;
                    (l) Information Regarding Collateral. (a) Borrower will
furnish to Collateral Agent prompt written notice of any change (i) in any
Credit Party’s corporate name, (ii) in any Credit Party’s identity or corporate
structure, (iii) in any Credit Party’s jurisdiction of organization or (iv) in
any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number. Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed;
                    (m) Annual Collateral Verification. Each year, at the time
of delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.1(a), Borrower shall deliver to Collateral Agent a
certificate of its Authorized Officer (i) either confirming that there has been
no change in such information since the date of the Collateral Questionnaire
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixtures filings, as applicable) and all supplemental intellectual property
security agreements or other appropriate filings, recordings or registrations,
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above (or in such
Collateral Questionnaire) to the extent necessary to effect, protect and perfect
the security interests under

62



--------------------------------------------------------------------------------



 



the Collateral Documents for a period of not less than 18 months after the date
of such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);
                    (n) Other Information. (A) Promptly upon their becoming
available, copies of (i) all financial statements, reports, notices and proxy
statements sent or made available generally by Borrower to its security holders
acting in such capacity or by any Subsidiary of Borrower to its security holders
other than Borrower or another Subsidiary of Borrower, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Borrower or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Borrower or any of its Subsidiaries to the public concerning
material developments in the business of Borrower or any of its Subsidiaries,
and (B) such other information and data with respect to Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent (for itself or any Lender); and
                    (o) Certification of Public Information. Concurrently with
the delivery of any document or notice required to be delivered pursuant to this
Section 5.1, Borrower shall indicate in writing whether such document or notice
contains Nonpublic Information. Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Borrower, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Nonpublic Information shall not be posted on that portion of
the Platform designated for such public-side Lenders. If Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains solely Nonpublic Information, Administrative Agent reserves the right
to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to Borrower, its Subsidiaries and their securities.
Documents required to be delivered pursuant to Section 5.1(a), (b), (j), (k) or
(n) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents with the Securities and Exchange Commission; or
(ii) on which such documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to either Administrative Agent or any Lender that requests
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by such Administrative Agent or such Lender and
(ii) Borrower shall notify each Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 5.1(c) to the Administrative Agent.

63



--------------------------------------------------------------------------------



 



Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
               5.2. Existence. Except as otherwise permitted under Section 6.7,
each Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party (other than Borrower with respect to existence) or any of its Subsidiaries
shall be required to preserve any such existence, right or franchise, licenses
and permits if the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
               5.3. Payment of Taxes and Claims. Each Credit Party will, and
will cause each of its Subsidiaries to, pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if
(i) such Tax or claim does not, together with all other Taxes then remaining
unpaid, exceed $250,000 in the aggregate or (ii) it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as (a) adequate reserve or other appropriate provision, as shall be
required in conformity with GAAP shall have been made therefor, and (b) in the
case of a Tax or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than
Borrower or any of its Subsidiaries).
               5.4. Maintenance of Properties. Each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.
               5.5. Insurance. Borrower will maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of

64



--------------------------------------------------------------------------------



 



the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar business (it being
understood and agreed that Borrower’s hazard self-insurance program of $250,000
per store consistent with past prudent business practice and currently in effect
as of the Closing Date is acceptable). Each such policy of insurance shall
(i) name Collateral Agent, on behalf of Secured Parties, as an additional
insured thereunder as its interests may appear, (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of the Secured Parties, as the loss payee thereunder and
provide for at least thirty days’ prior written notice to Collateral Agent of
any modification or cancellation of such policy.
               5.6. Books and Records; Inspections. Each Credit Party will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity in all material respects
with GAAP shall be made of all dealings and transactions in relation to its
business and activities. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided, however, that so long as
no Event of Default has occurred and is continuing, the Administrative Agent may
visit Borrower only once during any Fiscal Year at Borrower’s expense, and no
Lender may visit the Borrower more than once per Fiscal Year and such visit
shall be at the expense of such Lender.
               5.7. Lenders Meetings. Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Administrative Agent) at such time as may be agreed to by Borrower
and Administrative Agent.
               5.8. Compliance with Laws. Each Credit Party will comply, and
shall cause each of its Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
               5.9. Environmental.
                 (a) Environmental Disclosure. Borrower will deliver to
Administrative Agent and Lenders:
               (i) as soon as practicable following receipt thereof, copies of
all environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by

65



--------------------------------------------------------------------------------



 



independent consultants, governmental authorities or any other Persons, with
respect to significant environmental matters at any Facility or with respect to
any material Environmental Claims;
               (ii) promptly upon an officer of Borrower obtaining knowledge of
the occurrence thereof, written notice describing in reasonable detail (1) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (2) any remedial
action taken by Borrower or any other Person in response to (A) any Hazardous
Materials Activities the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (B) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, and (3) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;
               (iii) as soon as practicable following the sending or receipt
thereof by Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, has a
reasonable possibility of resulting in a Material Adverse Effect;
               (iv) prompt written notice describing in reasonable detail
(1) any proposed acquisition of stock, assets, or property by Borrower or any of
its Subsidiaries that could reasonably be expected to (A) expose Borrower or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (B) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Borrower or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Borrower or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and
               (v) with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by Administrative
Agent in relation to any matters disclosed pursuant to this Section 5.9(a).
               (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i)

66



--------------------------------------------------------------------------------



 



cure any violation of applicable Environmental Laws by such Credit Party or its
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (ii) make an appropriate response to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
               5.10. Subsidiaries. In the event that any Person becomes a
Domestic Subsidiary of Borrower (or Borrower elects to have Movie Gallery Canada
become a Guarantor), Borrower shall (a) promptly cause such Domestic Subsidiary
(or Movie Gallery Canada, as the case may be) to become a Guarantor hereunder
and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are similar to those described in Sections 3.1(c), 3.1(g), 3.1(h), 3.1(i) and
3.1(l). In the event that any Person becomes a Foreign Subsidiary of Borrower,
and the ownership interests of such Foreign Subsidiary are owned by Borrower or
by any Domestic Subsidiary thereof, Borrower shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(c), and Borrower
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 3.1(h)(i) necessary to grant and to perfect a Second
Priority Lien in favor of Collateral Agent, for the benefit of Secured Parties,
under the Pledge and Security Agreement in 65% of such Equity Interests. In the
event that any Inactive Entity shall have total revenues exceeding $1,000,000
for any four consecutive Fiscal Quarters after the Closing Date or at any time
after the Closing Date shall have total assets exceeding $1,000,000, Borrower
shall, or shall cause any Domestic Subsidiary holding the Equity Interests in
such Inactive Entity to, take, all of the actions referred to in
Section 3.1(h)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in such Equity Interests (to the extent required pursuant
to the terms of the Pledge and Security Agreement). With respect to each such
Subsidiary, Borrower shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Borrower, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.
               5.11. Additional Material Real Estate Assets. In the event that
(i) any Credit Party acquires a Material Real Estate Asset, (ii) a Real Estate
Asset owned or leased on the Closing Date becomes a Material Real Estate Asset
or (iii) the Scheduled Sale-Leaseback Properties (or any of them) that
constitutes a Material Real Estate Asset are not disposed of pursuant to a sale
and leaseback transaction described in Section 6.9 which shall close on or
before May 15, 2007, and, in each case, such interest has not otherwise been
made subject to the Lien of the Collateral Documents in favor of Collateral
Agent, for the benefit of Secured Parties, then such Credit Party shall promptly
(and, in respect of the Scheduled Sale-Leaseback Properties, no later than
June 15, 2007) take all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in Sections 3.1(g), 3.1(h)
and 3.1(i) with respect to each such Material Real Estate Asset that Collateral
Agent shall reasonably request to create in

67



--------------------------------------------------------------------------------



 



favor of Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected Second
Priority security interest in such Material Real Estate Assets. In addition to
the foregoing, Borrower shall, at the request of Collateral Agent, deliver, from
time to time, to Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.
               5.12. Interest Rate Protection. No later than ninety (90) days
following the Closing Date and at all times thereafter until the third
anniversary of the Closing Date, Borrower shall obtain and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent, in order to ensure that no less than
50% of the aggregate principal amount of the total Indebtedness for borrowed
money of Borrower and its Subsidiaries then outstanding is either (i) subject to
such Interest Rate Agreements or (ii) Indebtedness that bears interest at a
fixed rate.
               5.13. Further Assurances. At any time or from time to time upon
the request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Borrower, and
its Subsidiaries and all of the outstanding Equity Interests of Borrower and its
Subsidiaries (subject to limitations contained in the Credit Documents with
respect to Foreign Subsidiaries).
               5.14. Miscellaneous Covenants. Unless otherwise consented to by
Agents or Requisite Lenders:
                    (a) Maintenance of Ratings. At all times, Borrower shall use
commercially reasonable efforts to maintain ratings issued by Moody’s and S&P
with respect to its senior secured debt.
                    (b) Cash Management Systems. Borrower and its Subsidiaries
shall establish and maintain cash management systems in accordance with the
terms of the Collateral Documents.
     SECTION 6. NEGATIVE COVENANTS
          Each Credit Party covenants and agrees that, so long as any Commitment
is in effect and until payment in full of all Obligations, such Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.
               6.1. Indebtedness. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

68



--------------------------------------------------------------------------------



 



                    (a) the Obligations;
                    (b) Indebtedness of any Guarantor Subsidiary to Borrower or
to any other Guarantor Subsidiary, or of Borrower to any Guarantor Subsidiary;
provided, (i) all such Indebtedness shall be evidenced by the Intercompany Note,
which shall be subject to a Second Priority Lien pursuant to the Pledge and
Security Agreement, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note, and (iii) any payment by any
such Guarantor Subsidiary under any guaranty of the Obligations shall result in
a pro tanto reduction of the amount of any Indebtedness owed by such Subsidiary
to Borrower or to any of its Subsidiaries for whose benefit such payment is
made;
                    (c) Indebtedness and other “Obligations” under (and as
defined in) the First Lien Credit Agreement in an aggregate principal amount at
any time outstanding not to exceed $725,000,000 and, subject to the terms of the
Intercreditor Agreement, Indebtedness incurred to refinance, renew or replace
such Indebtedness in whole or in part;
                    (d) Indebtedness incurred by Borrower or any of its
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of Borrower
or any such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Borrower or any of its Subsidiaries;
                    (e) Indebtedness which may be deemed to exist pursuant to
any guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
                    (f) Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts;
                    (g) guaranties in the ordinary course of business of the
obligations of suppliers, customers, franchisees and licensees of Company and
its Subsidiaries;
                    (h) guaranties by Borrower of Indebtedness of a Guarantor
Subsidiary or guaranties by a Guarantor Subsidiary of Indebtedness of Borrower
or another Guarantor Subsidiary with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1; provided, that
if the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;
                    (i) (A) Indebtedness existing on the Closing Date and
described in Schedule 6.1, but not any extensions, renewals or replacements of
such Indebtedness except (i) renewals and extensions expressly provided for in
the agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement and (ii) refinancings, renewals and extensions of any
such Indebtedness if the terms and conditions thereof are not less favorable to
the obligor thereon or to the Lenders than the Indebtedness being refinanced,
renewed or extended, and the average life to maturity thereof is greater than or
equal to that of

69



--------------------------------------------------------------------------------



 



the Indebtedness being refinanced, renewed or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced plus
the amount of any interest, premium, or penalties required to be paid thereon
plus fees and expenses associated therewith or (C) be incurred, created or
assumed if any Default or Event of Default has occurred and is continuing or
would result therefrom, and (B) the Senior Notes, but not any extensions,
renewals or replacements of such Indebtedness except pursuant to a Senior Notes
Refinancing and/or the Senior Note Refinancing Third Lien Facility;
                    (j) Indebtedness in respect of Hedge Agreements entered into
in the ordinary course of business and not for speculative purposes;
                    (k) Indebtedness with respect to Capital Leases (i) in an
aggregate amount (together with the aggregate amount of Indebtedness incurred
pursuant to Section 6.1(l)(i)) not to exceed at any time $10,000,000 outstanding
and (ii) in connection with the Kiosk Program in an aggregate amount not to
exceed at any time $15,000,000 outstanding;
                    (l) purchase money Indebtedness (i) in an aggregate amount
(together with the aggregate amount of Indebtedness incurred pursuant to
Section 6.1(k)(i)) not to exceed at any time $10,000,000 outstanding and (ii) in
connection store shell construction in the ordinary course of business in an
aggregate amount not to exceed at any time $10,000,000 outstanding; provided,
any such Indebtedness (A) shall be secured only by the asset acquired,
constructed or improved in connection with the incurrence of such Indebtedness,
and (B) shall constitute not less than 90% of the aggregate consideration paid
with respect to such asset;
                    (m) (i) Indebtedness of a Person or Indebtedness attaching
to assets of a Person that, in either case, becomes a Subsidiary or Indebtedness
attaching to assets that are acquired by Borrower or any of its Subsidiaries, in
each case after the Closing Date as the result of a Permitted Acquisition, in an
aggregate amount not to exceed $10,000,000 at any one time outstanding, provided
that (x) such Indebtedness existed at the time such Person became a Subsidiary
or at the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect
by Borrower or any Subsidiary (other than by any such Person that so becomes a
Subsidiary), and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided, that (1) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension plus the amount of any interest, premium or penalties required to be
paid thereon plus fees and expenses associated therewith, (2) the direct and
contingent obligors with respect to such Indebtedness are not changed and
(3) such Indebtedness shall not be secured by any assets other than the assets
securing the Indebtedness being renewed, extended or refinanced;
                    (n) Indebtedness of any Foreign Subsidiary (i) to any other
wholly owned Foreign Subsidiary, (ii) to any other Subsidiary to extent
permitted as an Investment pursuant to Section 6.6(i) or (iii) in an aggregate
amount not to exceed at any time $15,000,000;

70



--------------------------------------------------------------------------------



 



                    (o) other Indebtedness of Borrower and its Subsidiaries in
an aggregate amount not to exceed at any time $40,000,000, provided that
(i) such Indebtedness is unsecured (except to the extent permitted to be secured
under Section 6.2(q)), (ii) no more than $20,000,000 in principal amount of such
Indebtedness shall be payable prior to the earlier of the Maturity Date and the
payment in full of the Obligations and (iii) no such Indebtedness may be
incurred and owing by a Foreign Subsidiary or an Inactive Entity.
               6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute or under the intellectual property laws,
rules or procedures, except:
                    (a) Liens in favor of Collateral Agent for the benefit of
Secured Parties granted pursuant to any Credit Document;
                    (b) Liens for Taxes not yet delinquent or are being
contested, in each case in accordance with Section 5.3;
                    (c) statutory Liens of landlords, banks (and rights of
set-off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 401 (a)(29) or 412(n) of the Internal Revenue Code or by
ERISA), in each case incurred in the ordinary course of business (i) for amounts
not yet overdue or (ii) for amounts that are overdue and that (in the case of
any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;
                    (d) Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
                    (e) easements, rights-of-way, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not
and will not interfere in any material respect with the ordinary conduct of the
business of Borrower or any of its Subsidiaries;
                    (f) any interest or title of a lessor or sublessor under any
lease of real estate permitted hereunder;

71



--------------------------------------------------------------------------------



 



                    (g) Liens solely on any cash earnest money deposits made by
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
                    (h) purported Liens evidenced by the filing of precautionary
UCC financing statements relating solely to operating leases of personal
property entered into in the ordinary course of business;
                    (i) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;
                    (j) any zoning or similar law or right reserved to or vested
in any governmental office or agency to control or regulate the use of any real
property;
                    (k) non-exclusive outbound licenses of patents, copyrights,
trademarks and other intellectual property rights granted by Borrower or any of
its Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Borrower or such Subsidiary;
                    (l) (x) Liens on the collateral securing “Obligations” under
(and as defined in) the First Lien Credit Agreement; and (y) Liens on the
collateral securing obligations under the Senior Notes Refinancing Third Lien
Facility; provided that such Liens are subordinated to the Liens securing the
Obligations pursuant to an intercreditor agreement satisfactory to the
Administrative Agent and the Collateral Agent and otherwise on the terms set
forth on Exhibit N hereto;
                    (m) Liens described in Schedule 6.2 or on a title report
delivered pursuant to Section 3.1(g)(iii);
                    (n) Liens securing Indebtedness (i) permitted pursuant to
Section 6.1(k) or 6.1(l), provided any such Lien shall encumber only the asset
acquired, constructed or improved with the proceeds of such Indebtedness and
(ii) permitted pursuant to Section 6.1(m), to the extent described in Section
6.1(m);
                    (o) Liens on the assets of Foreign Subsidiaries (other than
the Collateral) securing Indebtedness permitted to be incurred pursuant to
Section 6.1(n);
                    (p) Liens arising out of judgments or awards in connection
with court proceedings which do not constitute an Event of Default; and
                    (q) Liens securing other Indebtedness and obligations in an
aggregate amount not to exceed at any time $5,000,000.
               6.3. No Further Negative Pledges. Except with respect to
(a) specific property encumbered to secure payment of particular Indebtedness or
to be sold pursuant to an executed agreement with respect to a permitted Asset
Sale, (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions

72



--------------------------------------------------------------------------------



 



are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements, as the case may
be) and (c) the First Lien Credit Documents, no Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.
               6.4. Restricted Junior Payments. No Credit Party shall, nor shall
it permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment except that:
                    (a) Borrower may (i) make regularly scheduled payments of
interest or required prepayments of principal and interest in respect of the
Senior Notes in accordance with the terms of the Senior Notes and the Senior
Notes Indenture and (ii) prepay, redeem, retire or purchase the Senior Notes
(A) pursuant to the Senior Notes Refinancing and/or the Senior Note Refinancing
Third Lien Facility), (B) pursuant to an exchange of Equity Interests (that are
not Disqualified Equity Interests) for such Senior Notes directly with the
holders of such Senior Notes (provided that the principal amount of the Senior
Notes exchanged shall be considered proceeds for purposes of the $75,000,000
threshold in Section 2.11(c)(y)) or (C) with the proceeds from the issuance of
Equity Interests (that are not Disqualified Equity Interests) of the Borrower
not required to prepay the Loans pursuant to Section 2.11(c));
                    (b) Borrower may pay dividends in the form of its common
Equity Interests;
                    (c) any Subsidiary may make Restricted Junior Payments to a
Credit Party;
                    (d) any Credit Party may make Restricted Junior Payments of
the type described in clauses (i), (ii) and (iii) of the definition thereof in
an amount equal to the proceeds of Equity Interests not required to prepay the
Loans pursuant to Section 2.11(c);
                    (e) Borrower may make Restricted Junior Payments in respect
of Equity Interests (that are not Disqualified Equity Interests), the proceeds
of which are used to prepay, redeem, retire or purchase the Senior Notes (and/or
any Senior Note Refinancing indebtedness) in an amount equal to the Consolidated
Interest Expense that would have accrued and been payable on the amount of
Senior Notes (and/or any Senior Note Refinancing indebtedness) so prepaid,
redeemed, retired or purchased (such Consolidated Interest Expense not to exceed
8% per annum on the principal amount of the Senior Notes (and/or any Senior Note
Refinancing indebtedness) so prepaid, redeemed, retired or purchased); and
                    (f) the Credit Parties may make Restricted Junior Payments
of the type described in clauses (i), (ii) and (iii) of the definition thereof
in an amount not to exceed (A) $1,000,000 in the aggregate in any Fiscal Year
and (B) $3,000,000 in the aggregate from the Closing Date to the date of
determination.
               6.5. Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any

73



--------------------------------------------------------------------------------



 



of such Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary
of Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(k), 6.1(l) or 6.1(m) that impose restrictions on the property so
acquired, constructed or improved, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement (including an agreement which has been entered into in connection with
the sale or transfer of assets or Equity Interests of a Subsidiary permitted
hereunder) that impose restrictions on such Equity Interests or assets, (iv) any
agreement of a Foreign Subsidiary governing the Indebtedness permitted by
Section 6.1(n)(iii) (provided that such restrictions are no more onerous or
restrictive than those set forth in the First Lien Credit Agreement or, after
Discharge of First Lien Obligations, than those set forth herein, and do not
prevent the Obligations being secured as provided herein and in the other Credit
Documents), (v) described on Schedule 6.5, (v) existing under the First Lien
Credit Agreement or the Senior Note Refinancing Third Lien Facility, or (vi)
that exist under or by reason of applicable law.
               6.6. Investments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, make or own any Investment in
any Person, including any Joint Venture, except:
                    (a) Investments in Cash and Cash Equivalents;
                    (b) equity Investments owned as of the Closing Date in any
Subsidiary and Investments made after the Closing Date in Borrower and any
wholly-owned Guarantor Subsidiary of Borrower;
                    (c) Investments (i) in any Securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and (ii) deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Borrower
and its Subsidiaries;
                    (d) intercompany loans to the extent permitted under
Section 6.1(b) and Section 6.1(n)(i);
                    (e) Consolidated Capital Expenditures with respect to
Borrower and the Guarantors;
                    (f) loans and advances to employees of Borrower and its
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $1,000,000 in the aggregate;
                    (g) Permitted Acquisitions permitted pursuant to
Section 6.7;

74



--------------------------------------------------------------------------------



 



                    (h) Investments described in Schedule 6.6;
                    (i) other Investments in Subsidiaries other than
wholly-owned Guarantor Subsidiaries of Borrower in an aggregate amount not to
exceed at any time $20,000,000; provided, that no such Investments may be made
in Inactive Entities unless the Equity Interests therein are then pledged to
Collateral Agent in accordance with Section 5.10 and pursuant to the terms of
the Pledge and Security Agreement;
                    (j) Investments received in connection with the bankruptcy
or reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
                    (k) non-cash consideration issued by the purchaser of assets
in connection with a sale of such assets to the extent permitted by Section 6.7;
                    (l) Investments in respect of the Boards Transaction; and
                    (m) additional Investments (other than in Foreign
Subsidiaries) so long as the aggregate amount invested, loaned or advanced
pursuant to this clause (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $25,000,000
in the aggregate at any time outstanding.
          Notwithstanding the foregoing, in no event shall any Credit Party make
any Investment which results in or facilitates in any manner any Restricted
Junior Payment not otherwise permitted under the terms of Section 6.4.
               6.7. Fundamental Changes; Disposition of Assets; Acquisitions. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
license, exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:
                    (a) any Subsidiary of Borrower may be merged with or into
Borrower or any Guarantor Subsidiary, or be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary; provided, in the case of
such a merger, Borrower or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;
                    (b) sales or other dispositions of assets that do not
constitute Asset Sales;

75



--------------------------------------------------------------------------------



 



                    (c) Asset Sales (i) the proceeds of which (valued at the
principal amount thereof in the case of non-Cash proceeds consisting of notes or
other debt Securities and valued at fair market value in the case of other
non-Cash proceeds) when aggregated with the proceeds of all other Asset Sales
made from the Closing Date to the date of determination, are less than
$50,000,000 in the aggregate and (ii) by Foreign Subsidiaries of Borrower
organized under any of the laws of Canada and/or Province or Territory thereof,
or by Borrower of the Equity Interests in such Foreign Subsidiaries; provided,
in each case (1) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof (determined in good faith
by the board of directors of Borrower (or similar governing body)), (2) no less
than 75% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.11(a);
                    (d) disposals of obsolete, worn out or surplus property;
                    (e) Permitted Acquisitions, for which the aggregate amount
of Cash consideration for all such Permitted Acquisitions from the Closing Date
to the date of determination does not exceed the sum of (i) $50,000,000 plus
(ii) the aggregate amount of the proceeds of Equity Interests issued to finance
such Permitted Acquisition within 180 days of such issuance and received by the
Borrower since the Closing Date (and not otherwise required to be used to prepay
Loans pursuant to Section 2.11(c) hereof or used to prepay, redeem, retire or
purchase Senior Notes as provided herein);
                    (f) sale-leaseback transactions permitted by Section 6.9;
                    (g) sales and other dispositions of Non-Core Assets, the
proceeds of which (valued at the principal amount thereof in the case of
non-Cash proceeds consisting of notes or other debt Securities and valued at
fair market value in the case of other non-Cash proceeds) when aggregated with
the proceeds of all other such sales or dispositions of Non-Core Assets made
from the Closing Date to the date of determination, are less than $40,000,000 in
the aggregate (when aggregated with sale-leaseback transactions pursuant to
Section 6.9(i) and (ii)); provided (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower (or similar
governing body)), (2) no less than 75% thereof shall be paid in Cash, and
(3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.11(a);
                    (h) Investments made in accordance with Section 6.6;
                    (i) any Foreign Subsidiary of Borrower may be merged with or
into a wholly-owned Foreign Subsidiary of Borrower, or be liquidated, wound up
or dissolve, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to a wholly owned Foreign Subsidiary of Borrower;
and
                    (j) the merger of a special purpose subsidiary, a majority
of the voting Equity Interests of which is owned by one or more Permitted
Holders, into Borrower; provided, however, that (i) the Borrower is the
surviving corporation, (ii) no Default in Event of Default exists immediately
before or immediately after the consummation of such merger, (iii) such

76



--------------------------------------------------------------------------------



 



special purpose subsidiary shall be an entity formed solely for the purpose of
acquiring the Equity Interests of Borrower and merging with and into the
Borrower, and shall have no liabilities, indebtedness or other obligations,
(iv) the Administrative Agent shall be satisfied that, immediately after the
consummation of such merger, there shall be no adverse change in the financial
position, stockholders’ equity or results of operations of the Borrower as
surviving entity and its subsidiaries, or in the tax, accounting, legal,
environmental, regulatory and other issues relevant to the Borrower as surviving
entity and its subsidiaries than immediately prior to such merger and (v) the
Credit Parties shall take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates (including, without limitation, similar to
those described in Sections 3.1(g), 3.1(h) and 3.1(i)) requested by the
Administrative Agent.
               6.8. Disposal of Subsidiary Interests. Except for any sale of all
of its interests in the Equity Interests of any of its Subsidiaries in
compliance with the provisions of Section 6.7 and Liens permitted under
Sections 6.2(a), and 6.2(l), no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.
               6.9. Sales and Lease-Backs. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Borrower or any of its Subsidiaries) in
connection with such lease, except (i) any such transaction involving all or a
portion of the Scheduled Sale-Leaseback Properties on terms no less favorable
than those disclosed to the Administrative Agent prior to the Closing Date,
(ii) sale-leasebacks of Non-Core Assets not to exceed $20,000,000 in the
aggregate on fair and reasonable terms no less favorable to such Credit Party
than it could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and pursuant to documentation reasonably acceptable to the
Administrative Agent and (iii) any Capital Lease and Liens in connection
therewith permitted by Section 6.1(k) and 6.2(n), provided that the aggregate
amount permitted under Section 6.7(g) for dispositions of Non-Core Assets is not
exceeded after giving effect to the sale-leaseback transactions described in the
foregoing clauses (i) and (ii).
               6.10. Transactions with Shareholders and Affiliates. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower on terms that are less favorable to
Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate as
determined in good faith by the disinterested members of the Board of Directors
of the Borrower; provided, the foregoing restriction shall not apply to (a) any

77



--------------------------------------------------------------------------------



 



transaction between Borrower and any Guarantor Subsidiary; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Borrower and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Borrower and its Subsidiaries entered into in
the ordinary course of business; (d) the provision of officers’ and directors’
indemnification and insurance in the ordinary course of business to the extent
permitted by applicable law; (e) transactions described in Schedule 6.10;
(f) Indebtedness may be incurred to the extent permitted by Section 6.1(n)(i) or
Section 6.1(n)(ii); and (g) Investments may be made to the extent permitted by
Section 6.6(i).
               6.11. Conduct of Business. From and after the Closing Date, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, engage in
any business other than (i) the businesses engaged in by such Credit Party on
the Closing Date and similar or related businesses or reasonable extension of
such businesses and (ii) such other lines of business as may be consented to by
Requisite Lenders.
               6.12. Amendments or Waivers of Organizational Documents. No
Credit Party shall nor shall it permit any of its Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Closing Date in a manner that would
adversely affect the ability of such Credit Party to perform its obligations
under the Credit Documents or adversely affect the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Credit Document.
               6.13. Amendments or Waivers with respect to Certain Indebtedness.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of the Senior Notes or the Senior Notes Indenture, or
make any payment consistent with an amendment thereof or change thereto, if the
effect of such amendment or change is to increase the interest rate on such
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Indebtedness (or of any guaranty thereof), or
if the effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Indebtedness (or a trustee or other representative on their behalf) which would
be adverse to any Credit Party or Lenders); provided, that the foregoing shall
not restrict (x) the Senior Notes Refinancing or the Senior Note Refinancing
Third Lien Facility or (y) the use of proceed from the issuance of Equity
Interests prepay, redeem, retire or purchase the Senior Notes to the extent
described in Section 2.11(c) (provided the proceeds of such issuance are applied
in accordance with, and to the extent required by, Section 2.11(c)).
               6.14. Limitation on Voluntary Payments and Amendments or Waivers
of the First Lien Credit Agreement. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, agree to any amendment, restatement, supplement or
other modification to, or waiver of, any of its material rights under the First
Lien Credit Agreement or the other First Lien Credit Documents after the Closing
Date that is prohibited under Section 5.3 of the Intercreditor

78



--------------------------------------------------------------------------------



 



Agreement without in each case obtaining the prior written consent of Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver.
               6.15. Fiscal Year. No Credit Party shall, nor shall it permit any
of its Subsidiaries to change its Fiscal Year.
     SECTION 7. GUARANTY
               7.1. Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).
               7.2. Contribution by Guarantors. All Guarantors desire to
allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The

79



--------------------------------------------------------------------------------



 



allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder. Each Guarantor is a third party beneficiary to
the contribution agreement set forth in this Section 7.2.
               7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
               7.4. Liability of Guarantors Absolute. Each Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
                    (a) this Guaranty is a guaranty of payment when due and not
of collectability. This Guaranty is a primary obligation of each Guarantor and
not merely a contract of surety;
                    (b) Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between Borrower and any Beneficiary with respect to the existence of such Event
of Default;
                    (c) the obligations of each Guarantor hereunder are
independent of the obligations of Borrower and the obligations of any other
guarantor (including any other Guarantor) of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against Borrower or any of such other
guarantors and whether or not Borrower is joined in any such action or actions;
                    (d) payment by any Guarantor of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent

80



--------------------------------------------------------------------------------



 



satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;
                    (e) any Beneficiary, upon such terms as it deems
appropriate, without notice or demand and without affecting the validity or
enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to
time may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith and with any applicable security agreement, including foreclosure on
any such security pursuant to one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Borrower or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and
                    (f) this Guaranty and the obligations of Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of

81



--------------------------------------------------------------------------------



 



indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of Borrower or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which Borrower may allege or
assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
               7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or under any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
               7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until
the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim,

82



--------------------------------------------------------------------------------



 



right or remedy arises in equity, under contract, by statute, under common law
or otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
               7.7. Subordination of Other Obligations. Any Indebtedness of
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
               7.8. Continuing Guaranty. This Guaranty is a continuing guaranty
and shall remain in effect until all of the Guaranteed Obligations shall have
been paid in full. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.
               7.9. Authority of Guarantors or Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
               7.10. Financial Condition of Borrower. Any Credit Extension may
be made to Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrower at the time of any such grant or continuation, as the case may be.
No Beneficiary shall have any obligation to disclose or discuss

83



--------------------------------------------------------------------------------



 



with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.
               7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations
remain outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
                    (b) Each Guarantor acknowledges and agrees that any interest
on any portion of the Guaranteed Obligations which accrues after the
commencement of any case or proceeding referred to in clause (a) above (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Borrower of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.
                    (c) In the event that all or any portion of the Guaranteed
Obligations are paid by Borrower, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.
               7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the
Equity Interests of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be,

84



--------------------------------------------------------------------------------



 



hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale.
     SECTION 8. EVENTS OF DEFAULT
               8.1. Events of Default. If any one or more of the following
conditions or events shall occur:
                    (a) Failure to Make Payments When Due. Failure by Borrower
to pay (i) when due any principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five days after the date due; or
                    (b) Default in Other Agreements. (i) Failure of any Credit
Party or any of their respective Subsidiaries to pay when due any principal of
or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in an
individual principal amount of $5,000,000 or more or with an aggregate principal
amount of $15,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Credit Party with respect to
any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above or
(2) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided, that with respect to any
failure to pay or breach or default under the First Lien Credit Agreement, such
event shall only constitute an Event of Default hereunder if there is an Event
of Default (as defined in the First Lien Credit Agreement) under subsection
8.1(a) of the First Lien Credit Agreement, if the First Lien Credit Facilities
shall have been accelerated or if 60 days have passed since the date of any
other Event of Default under the First Lien Credit Agreement and such Event of
Default has not been cured or waived during such period; or
                    (c) Breach of Certain Covenants. Failure of any Credit Party
to perform or comply with any term or condition contained in Section 2.3,
Sections 5.1(e) and 5.1(f), Section 5.2 or Section 6; or
                    (d) Breach of Representations, etc. Any representation,
warranty, certification or other statement made or deemed made by any Credit
Party in any Credit Document or in any statement or certificate at any time
given by any Credit Party or any of its Subsidiaries in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or
                    (e) Other Defaults Under Credit Documents. Any Credit Party
shall default in the performance of or compliance with any term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 8.1, and

85



--------------------------------------------------------------------------------



 



such default shall not have been remedied or waived within thirty days after the
earlier of (i) an officer of such Credit Party becoming aware of such default or
(ii) receipt by Borrower of notice from Administrative Agent or any Lender of
such default; or
                    (f) Involuntary Bankruptcy; Appointment of Receiver, etc.
(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of Borrower or any of its Subsidiaries in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against Borrower or any of
its Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower or any of its Subsidiaries for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Borrower or any
of its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or
                    (g) Voluntary Bankruptcy; Appointment of Receiver, etc.
(i) Borrower or any of its Subsidiaries shall have an order for relief entered
with respect to it or shall commence a voluntary case under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Borrower or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Borrower or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Borrower or any of its Subsidiaries (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or
                    (h) Judgments and Attachments. Any money judgment, writ or
warrant of attachment or similar process involving (i) in any individual case an
amount in excess of $10,000,000 or (ii) in the aggregate at any time an amount
in excess of $20,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Borrower or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or
                    (i) Dissolution. Any order, judgment or decree shall be
entered against any Credit Party decreeing the dissolution or split up of such
Credit Party and such order shall remain undischarged or unstayed for a period
in excess of thirty days; or

86



--------------------------------------------------------------------------------



 



                    (j) Employee Benefit Plans. (i) There shall occur an ERISA
Event which individually results in or might reasonably be expected to result in
liability of Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $10,000,000 during the term hereof; (ii) there shall
occur one or more ERISA Events which individually or in the aggregate results in
or might reasonably be expected to result in liability of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of
$15,000,000 during the term hereof; or (iii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Internal Revenue Code or
under ERISA which (A) individually results in or might reasonably be expected to
result in liability or obligations of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $10,000,000 during the term
hereof or (B) in the aggregate results in or might reasonably be expected to
result in liability or obligations of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $15,000,000 during the term
hereof; or
                    (k) Change of Control. A Change of Control shall occur; or
                    (l) Guaranties, Collateral Documents and other Credit
Documents. At any time after the execution and delivery thereof, (i) the
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms) or shall be declared to be null and void or any Guarantor shall repudiate
its obligations thereunder, (ii) this Agreement, the Intercreditor Agreement or
any Collateral Document ceases to be in full force and effect (other than by
reason of a release of Collateral in accordance with the terms hereof or thereof
or the satisfaction in full of the Obligations in accordance with the terms
hereof) or shall be declared null and void, or Collateral Agent shall not have
or shall cease to have a valid and perfected Lien in any Collateral purported to
be covered by the Collateral Documents with the priority required by the
relevant Collateral Document, in each case for any reason other than the failure
of Collateral Agent or any Secured Party to take any action within its control,
or (iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by the Collateral Documents;
THEN, subject to the Intercreditor Agreement, (1) upon the occurrence of any
Event of Default described in Section 8.1(f) or 8.1(g), automatically, and
(2) upon the occurrence of any other Event of Default, at the request of (or
with the consent of) Requisite Lenders, upon notice to Borrower by
Administrative Agent, (A) each of the following shall immediately become due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by each Credit Party:
(I) the unpaid principal amount of and accrued interest on the Loans and
(II) all other Obligations; and (B) Administrative Agent may cause Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Collateral Documents.

87



--------------------------------------------------------------------------------



 



     SECTION 9. AGENTS
               9.1. Appointment of Agents. GSCP is hereby appointed Syndication
Agent hereunder, and each Lender hereby authorizes GSCP to act as Syndication
Agent in accordance with the terms hereof and the other Credit Documents.
CapitalSource is hereby appointed Administrative Agent hereunder and under the
other Credit Documents and each Lender hereby authorizes CapitalSource to act as
Administrative Agent in accordance with the terms hereof and the other Credit
Documents. CapitalSource is hereby appointed Collateral Agent hereunder and
under the other Credit Documents and each Lender hereby authorizes CapitalSource
to act as Collateral Agent in accordance with the terms hereof and the other
Credit Documents. Each Agent hereby agrees to act in its capacity as such upon
the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its Subsidiaries.
Syndication Agent, without consent of or notice to any party hereto, may assign
any and all of its rights or obligations hereunder to any of its Affiliates. As
of the Closing Date, GSCP, in its capacity as Syndication Agent, shall have no
obligations but shall be entitled to all benefits of this Section 9.
               9.2. Powers and Duties. Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein. Administrative Agent hereby agrees that it shall
(i) furnish to GSCP, in its capacity as Arranger, upon GSCP’s request, a copy of
the Register, (ii) cooperate with GSCP in granting access to any Lenders (or
potential lenders) who GSCP identifies to the Platform and (iii) maintain GSCP’s
access to the Platform, provided however, that Administrative Agent shall not be
obligated to items (i) and (iii) above in the event GSCP is administrative agent
with respect to the First Lien Credit Agreement and Administrative Agent
believes in good faith that GSCP’s access to such information would be adverse
to the Lenders.
               9.3. General Immunity.
                    (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents

88



--------------------------------------------------------------------------------



 



furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding
Loans.
                    (b) Exculpatory Provisions. No Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by any Agent under or in connection with any of
the Credit Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct. Each Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).
                    (c) Delegation of Duties. Administrative Agent may perform
any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent. Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.3 and of Section 9.6
shall apply to any the Affiliates of Administrative Agent and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Administrative Agent. All
of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Section 9.3 and of Section 9.6 shall apply
to any such sub-agent and to the Affiliates of any such sub-agent, and shall
apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits

89



--------------------------------------------------------------------------------



 



and privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
               9.4. Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans, each Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Borrower or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.
               9.5. Lenders’ Representations, Warranties and Acknowledgment.
                    (a) Each Lender represents and warrants that it has made its
own independent investigation of the financial condition and affairs of Borrower
and its Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
                    (b) Each Lender, by delivering its signature page to this
Agreement, an Assignment Agreement or a Joinder Agreement and funding its Loan
on the Closing Date, or by the funding of any New Term Loans, as the case may
be, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Requisite Lenders or Lenders, as applicable on the Closing Date or
as of the date of funding of such New Term Loans.
               9.6. Right to Indemnity. Each Lender, in proportion to its Pro
Rata Share, severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on,

90



--------------------------------------------------------------------------------



 



incurred by or asserted against such Agent in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Credit Documents
or otherwise in its capacity as such Agent in any way relating to or arising out
of this Agreement or the other Credit Documents; provided, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.
               9.7. Successor Administrative Agent and Collateral Agent .
Administrative Agent may resign at any time by giving thirty days’ prior written
notice thereof to Lenders and Borrower, and Administrative Agent may be removed
at any time with or without cause by an instrument or concurrent instruments in
writing delivered to Borrower and Administrative Agent and signed by Requisite
Lenders. Upon any such notice of resignation or any such removal, Requisite
Lenders shall have the right, upon five Business Days’ notice to Borrower, to
appoint a successor Administrative Agent. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly transfer to such successor Administrative Agent all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Administrative Agent under the Credit Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. If the Requisite Lenders have not
appointed a successor Administrative Agent, Administrative Agent shall have the
right to appoint a financial institution to act as Administrative Agent
hereunder and in any case, Administrative Agent’s resignation shall become
effective on the thirtieth day after such notice of resignation. If neither the
Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, the Requisite Lenders shall be deemed to succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent. After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent hereunder. The Collateral Agent
may resign in accordance with the terms of the Pledge and Security Agreement.
               9.8. Collateral Documents and Guaranty.
                    (a) Agents under Collateral Documents and Guaranty. Each
Secured Party hereby further authorizes Administrative Agent or Collateral
Agent, as applicable, on behalf of and for the benefit of Secured Parties, to be
the agent for and representative of the Secured

91



--------------------------------------------------------------------------------



 



Parties with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from any Secured Party, Administrative Agent or Collateral Agent,
as applicable shall, at the request and expense of Borrower, execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.
                    (b) Right to Realize on Collateral and Enforce Guaranty.
Anything contained in any of the Credit Documents to the contrary
notwithstanding, Borrower, Administrative Agent, Collateral Agent and each
Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Collateral Agent, and
(ii) in the event of a foreclosure by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, Collateral Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale or other disposition.
               9.9. Intercreditor Agreement.
          Each Lender hereby consents to and approves each and all of the
provisions of the Intercreditor Agreement, and irrevocably authorizes and
directs the Collateral Agent to execute and deliver the Intercreditor Agreement
and to exercise and enforce its rights and remedies and perform its obligations
thereunder.
     SECTION 10. MISCELLANEOUS
               10.1. Notices.
                    (a) Notices Generally. Any notice or other communication
herein required or permitted to be given to a Credit Party, Syndication Agent,
Collateral Agent or Administrative Agent, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Except as otherwise set forth in
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to

92



--------------------------------------------------------------------------------



 



have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.
               (b) Electronic Communications.
               (i) Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Section 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
               (ii) Each of the Credit Parties understands that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution and
agrees and assumes the risks associated with such electronic distribution,
except to the extent caused by the willful misconduct or gross negligence of
Administrative Agent.
               (iii) The Platform and any Approved Electronic Communications are
provided “as is” and “as available”. None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party

93



--------------------------------------------------------------------------------



 



rights or freedom from viruses or other code defects is made by the Agent
Affiliates in connection with the Platform or the Approved Electronic
Communications.
               (iv) Each of the Credit Parties, the Lenders and the Agents agree
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.
               10.2. Expenses. Whether or not the transactions contemplated
hereby shall be consummated, Borrower agrees to pay promptly (a) all the actual
and reasonable costs and expenses of the Agents, in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower, including, without limitation,
the reasonable fees, expenses and disbursements of counsel (in each case
including allocated costs of internal counsel); (b) all the costs of furnishing
all opinions by counsel for Borrower and the other Credit Parties; (c) all the
actual costs and reasonable expenses of creating, perfecting and recording Liens
in favor of Collateral Agent, for the benefit of the Secured Parties, including
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or Requisite Lenders may request in respect of the Collateral or
the Liens created pursuant to the Collateral Documents; (d) all the actual costs
and reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers (provided, that, so long as no Event of Default has
occurred and is continuing, no more than one such third party appraiser,
consultant or advisor shall be retained on behalf the Agents and Lenders without
the prior written consent of the Borrower); (e) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (f) all other actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (g) after the occurrence of a
Default or an Event of Default, all costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.
               10.3. Indemnity.
                 (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender
and the officers, partners, members, directors, trustees, advisors, employees,

94



--------------------------------------------------------------------------------



 



agents, sub-agents and Affiliates of each Agent and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
(i) no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee and (ii) no Credit Party shall be liable for any settlement of any
claim or proceeding effected by any Indemnitee without the prior written consent
of Borrower (which consent shall not be unreasonably withheld or delayed), but
if settled with such consent or if there shall be a final judgment against an
Indemnitee, each of the Credit Parties shall indemnify and hold harmless such
Indemnitees from and against any loss or liability by reason of such settlement
or judgment in the manner set forth in this Agreement. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
                 (b) To the extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against each
Lender, each Agent and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
arising out of, as a result of, or in any way related to, this Agreement or any
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
               10.4. Set-Off. Subject to the terms of the Intercreditor
Agreement, in addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence of any
Event of Default each Lender is hereby authorized by each Credit Party at any
time or from time to time subject to the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Credit Party against and on account of
the obligations and liabilities of any Credit Party to such Lender hereunder and
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.
               10.5. Amendments and Waivers.

95



--------------------------------------------------------------------------------



 



                 (a) Requisite Lenders’ Consent. Subject to the additional
requirements of Sections 10.5(b) and 10.5(c), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of the Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.
                 (b) Affected Lenders’ Consent. Without the written consent of
each Lender that would be affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
               (i) extend the scheduled final maturity of any Loan or Note;
               (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment).
               (iii) reduce the rate of interest on any Loan (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.7) or any fee or any premium payable hereunder;
               (iv) extend the time for payment of any such interest or fees;
               (v) reduce the principal amount of any Loan;
               (vi) amend, modify, terminate or waive any provision of this
Section 10.5(b), Section 10.5(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;
               (vii) amend the definition of “Requisite Lenders” or “Pro Rata
Share”; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Commitments
and the Loans are included on the Closing Date;
               (viii) release all or substantially all of the Collateral or all
or substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents;
               (ix) consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under any Credit Document; or
               (x) amend, modify, terminate or waive any provision of
Section 8.1 of the Pledge and Security Agreement, as the same applies to the
Collateral Agent, or any other provision thereof as the same applies to the
rights or obligations of the Collateral Agent, in each case without the consent
of the Collateral Agent.

96



--------------------------------------------------------------------------------



 



                    (c) Other Consents. No amendment, modification, termination
or waiver of any provision of the Credit Documents, or consent to any departure
by any Credit Party therefrom, shall: (i) alter the required application of any
repayments or prepayments as between Classes pursuant to Section 2.15 without
the written consent of Lenders holding more than 50% of the aggregate Loan
Exposure of all Lenders or New Term Loan Exposure of all Lenders, as applicable,
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered; or
(ii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the written consent of
such Agent.
                    (d) Execution of Amendments, etc. Administrative Agent may,
but shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.
               10.6. Successors and Assigns; Participations.
                    (a) Generally. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of Lenders. No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
                    (b) Register. Borrower, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Loans listed therein for all purposes
hereof, and no assignment or transfer of any such Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day the Assignment Agreement is received by
Administrative Agent, if received by 12:00 noon New York City time, and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to Borrower and a copy of such Assignment Agreement shall be
maintained, as applicable. The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.” Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Loans.

97



--------------------------------------------------------------------------------



 



                 (c) Right to Assign. Each Lender shall have the right at any
time to sell, assign or transfer all or a portion of its rights and obligations
under this Agreement, including all or a portion of its Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan):
               (i) to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Borrower and Administrative Agent; and
               (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Borrower
and Administrative Agent; provided, further each such assignment pursuant to
this Section 10.6(c)(ii) shall be in an aggregate amount of not less than
$1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Loans or
New Term Loans of a Series of the assigning Lender).
                 (d) Mechanics. Assignments and assumptions of Loans shall only
be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments shall be effective as of the Assignment
Effective Date. In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to Section
2.17(c).
                 (e) Representations and Warranties of Assignee. Each Lender,
upon execution and delivery hereof or upon succeeding to an interest in the
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the Loans; and (iii) it will make or invest in its Loans for its
own account in the ordinary course and without a view to distribution of such
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Loans or any interests therein shall
at all times remain within its exclusive control).
                 (f) Effect of Assignment. Subject to the terms and conditions
of this Section 10.6, as of the Assignment Effective Date with respect to any
Assignment Agreement (i) the assignee thereunder shall have the rights and
obligations of a “Lender” hereunder to the extent of its interest in the Loans
as reflected in the Register and shall thereafter be a party hereto and a
“Lender” for all purposes hereof; (ii) the assigning Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned to the
assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations hereunder, such Lender
shall cease to be a party hereto on the Assignment Effective Date; provided,
anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled

98



--------------------------------------------------------------------------------



 



to the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); and (iii) if any such assignment occurs after the issuance of
any Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new outstanding Loans of the assignee and/or the
assigning Lender.
                 (g) Participations.
               (i) Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Borrower, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.
               (ii) The holder of any such participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (A) extend the final
scheduled maturity of any Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.
               (iii) Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.15(c), 2.16 and 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(c) of this Section; provided, (x) a participant shall not be entitled to
receive any greater payment under Section 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale of the participation to such
participant is made with Borrower’s prior written consent and (y) a participant
that would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless Borrower is notified of the participation sold
to such participant and such participant agrees, for the benefit of Borrower, to
comply with Section 2.17 as though it were a Lender; provided further that,
except as specifically set forth in clauses (x) and (y) of this sentence,
nothing herein shall require any notice to Borrower or any other Person in
connection with the sale of any participation. To the extent permitted by law,
each participant also shall be entitled to

99



--------------------------------------------------------------------------------



 



the benefits of Section 10.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
                 (h) Certain Other Assignments and Participations. In addition
to any other assignment or participation permitted pursuant to this
Section 10.6:
               (i) any Lender may assign and/or pledge all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; and
               (ii) notwithstanding anything to the contrary in this
Section 10.6, any Lender may sell participations (or otherwise transfer its
rights) in or to all or a portion of its rights and obligations under the Credit
Documents (including all its rights and obligations with respect to the Loans)
to one or more lenders or other Persons that provide financing to such Lender;
provided, that no Lender, as between Borrower and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment, pledge,
participation or other transfer and provided further, that in no event shall the
applicable Federal Reserve Bank, pledge, trustee, lender or other financing
source described in the preceding clauses (i) or (ii) be considered to be a
“Lender” or be entitled to require the assigning, selling or transferring Lender
to take or omit to take any action hereunder.
               10.7. Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
               10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.14, 9.3(b)
and 9.6 shall survive the payment of the Loans.
               10.9. No Waiver; Remedies Cumulative. No failure or delay on the
part of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy

100



--------------------------------------------------------------------------------



 



hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
               10.10. Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
               10.11. Severability. In case any provision in or obligation
hereunder or under any other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
               10.12. Obligations Several; Independent Nature of Lenders’
Rights. The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
               10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
               10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
               10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY

101



--------------------------------------------------------------------------------



 



EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
               10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

102



--------------------------------------------------------------------------------



 



               10.17. Confidentiality. Each Agent, and each Lender shall hold
all non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Lender pursuant
to the requirements hereof in accordance with such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by Borrower that, in any event, each Agent and each Lender may make
(i) disclosures of such information to Affiliates of such Lender or Agent and to
their respective agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any
bona fide or potential assignee, pledgee, transferee or participant in
connection with the contemplated assignment, pledge, transfer or participation
of any Loans or any participations therein or by any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to Borrower and its obligations (provided, such
assignees, pledgees, transferees, participants, counterparties and advisors are
advised of and agree to be bound by either the provisions of this Section 10.17
or other provisions at least as restrictive as this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, and (iv) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify Borrower of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.
               10.18. Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower

103



--------------------------------------------------------------------------------



 



to conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to
Borrower.
               10.19. Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
               10.20. Effectiveness. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Borrower and Administrative Agent of written or telephonic notification of
such execution and authorization of delivery thereof.
               10.21. Patriot Act. Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act.
               10.22. Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
               10.23. Post-Closing Actions. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that Borrower and its Subsidiaries shall be
required to take the actions specified in Schedule 10.23 as promptly as
practicable, and in any event within the time periods set forth in
Schedule 10.23 or such other time periods as Administrative Agent may agree. The
provisions of Schedule 10.23 shall be deemed incorporated by reference herein as
fully as if set forth herein in their entirety. All provisions of this Agreement
and the other Credit Documents (including, without limitation, all conditions
precedent, representations, warranties, certificates, borrowing notices,
covenants, events of default and other agreements herein and therein) shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods required
above, rather than as otherwise provided in the Credit Documents); provided that
(a) to the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 10.23 and
(b) all representations and warranties relating to the

104



--------------------------------------------------------------------------------



 



Collateral Documents shall be required to be true immediately after the actions
required to be taken by this Section 10.23 have been taken (or were required to
be taken). The parties hereto acknowledge and agree that the failure to take any
of the actions required above within the relevant time periods required above
shall give rise to an immediate Event of Default pursuant to this Agreement.
[Remainder of page intentionally left blank]

105



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            MOVIE GALLERY, INC.
      By:         Name:   S. Page Todd      Title:   Executive Vice President,
Secretary, and General Counsel        MOVIE GALLERY US, LLC
      By:   Movie Gallery, Inc., its Manager and Sole Member             By:    
    Name:   S. Page Todd      Title:   Executive Vice President, Secretary, and
General Counsel        M.G. DIGITAL, LLC
      By:   Movie Gallery US, LLC, its Manager and Sole Member     

             
 
  By:   Movie Gallery, Inc., its Manager and    
 
      Sole Member    

             
 
  By:    
 
   
 
  Name:   S. Page Todd    
 
  Title:   Executive Vice President, Secretary, and    
 
      General Counsel    

[Signatures Continued on the Next Page]

 



--------------------------------------------------------------------------------



 



            M.G.A REALTY I, LLC
      By:   Movie Gallery US, LLC, its Manager and Sole Member    

             
 
  By:   Movie Gallery, Inc., its Manager and    
 
      Sole Member    

             
 
  By:    
 
   
 
  Name:   S. Page Todd    
 
  Title:   Executive Vice President, Secretary, and    
 
      General Counsel    

            HOLLYWOOD ENTERTAINMENT CORPORATION
      By:         Name:   S. Page Todd      Title:   Executive Vice President,
Secretary, and General Counsel        MG AUTOMATION LLC
      By:   Hollywood Entertainment Corporation, its Manager         and Sole
Member            By:         Name:   S. Page Todd      Title:   Executive Vice
President, Secretary, and General Counsel   

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent and a Lender
      By:           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



            CAPITALSOURCE FINANCE LLC,
as Administrative Agent, Collateral Agent and a Lender
      By:           Name:           Title:        

 